 



Exhibit 10.1
INDUSTRIAL LEASE — NET

     
 
   
LANDLORD:
  4300 Venture 34910 LLC
1798 Frebis Avenue
Columbus, Ohio 43206-0410
 
   
TENANT:
  eTailDirect LLC
810 DSW Drive
Columbus, Ohio 43219
 
   
LEASED PREMISES:
  Up to 811,000 square feet in
Building 3
4314 East Fifth Avenue
Columbus International Aircenter
Columbus, Ohio 43219

 



--------------------------------------------------------------------------------



 



INDUSTRIAL LEASE — NET
TABLE OF CONTENTS

                              Page  
 
                I.   GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS     1  
 
               
 
  1.1   Grant     1  
 
  1.2   Delivery     2  
 
  1.3   Term; Options to Extend; Options to Terminate     2  
 
  1.4   Tenant's Pro Rata Share     3  
 
  1.5   Agent     3  
 
  1.6   Basic Lease Provisions     3  
 
  1.7   Conditions to Lease; Indemnifications     5  
 
                II.   POSSESSION     6  
 
               
 
  2.1   Possession     6  
 
  2.2   Tenant’s Work     6  
 
  2.3   Landlord’s Work     7  
 
                III.   PURPOSE     8  
 
               
 
  3.1   Purpose     8  
 
  3.2   Use of Real Estate     9  
 
                IV.   RENT     9  
 
               
 
  4.1   Annual Rent     9  
 
  4.2   Interest on Late Payments     10  
 
  4.3   Additional Rent     10  
 
                V.   IMPOSITIONS     10  
 
               
 
  5.1   Payment by Tenant     10  
 
  5.2   Alternative Taxes     12  
 
  5.3   Other Taxes     12  
 
                VI.   RISK ALLOCATION AND INSURANCE     12  
 
               
 
  6.1   Allocation of Risks     12  
 
  6.2   Tenant's Insurance     13  
 
  6.3   Landlord's Insurance     15  
 
  6.4   Form of Insurance     15  
 
  6.5   Insurance Premiums     16  
 
  6.6   Fire Protection     16  
 
  6.7   Waiver of Subrogation     17  
 
  6.8   Disclaimer of Liability     17  

i



--------------------------------------------------------------------------------



 



                              Page  
 
                VII.   DAMAGE OR DESTRUCTION     18  
 
               
 
  7.1   Landlord’s Obligation to Rebuild     18  
 
  7.2   Tenant’s Rights After Casualty     18  
 
                VIII.   CONDEMNATION     19  
 
               
 
  8.1   Taking of Whole     19  
 
  8.2   Partial Taking     19  
 
  8.3   Temporary Taking     19  
 
  8.4   Payment to Tenant     19  
 
                IX.   MAINTENANCE AND ALTERATIONS     20  
 
               
 
  9.1   Landlord’s Maintenance.     20  
 
  9.2   Tenant’s Maintenance.     20  
 
  9.3   HVAC Maintenance, Repair and Replacement     21  
 
  9.4   Alterations     22  
 
                X.   ASSIGNMENT AND SUBLETTING     23  
 
               
 
  10.1   Consent Required     23  
 
  10.2   Other Transfer of Lease     24  
 
                XI.   LIENS AND ENCUMBRANCES     24  
 
               
 
  11.1   Encumbering Title     24  
 
  11.2   Liens and Right to Contest     24  
 
                XII.   UTILITIES     25  
 
               
 
  12.1   Utilities     25  
 
                XIII.   INDEMNITY     26  
 
               
 
  13.1   Indemnity     26  
 
                XIV.   RIGHTS RESERVED TO LANDLORD     27  
 
               
 
  14.1   Rights Reserved to Landlord     27  
 
  14.2   Maintenance Costs     28  
 
                XV.   QUIET ENJOYMENT     29  
 
               
 
  15.1   Quiet Enjoyment     29  
 
                XVI.   SUBORDINATION OR SUPERIORITY     29  
 
               
 
  16.1   Subordination or Superiority     29  

ii



--------------------------------------------------------------------------------



 



                              Page  
 
                XVII.   SURRENDER     30  
 
               
 
  17.1   Surrender     30  
 
  17.2   Removal of Tenant’s Property     31  
 
  17.3   Holding Over     31  
 
                XVIII.   ENVIRONMENTAL CONDITIONS     31  
 
               
 
  18.1   “Environmental Condition” Defined     31  
 
  18.2   Compliance by Tenant     32  
 
  18.3   Environmental Indemnity     32  
 
  18.4   Testing and Remedial Work     33  
 
                XIX.   REMEDIES     34  
 
               
 
  19.1   Defaults     34  
 
  19.2   Remedies     35  
 
  19.3   Remedies Cumulative     36  
 
  19.4   No Waiver     37  
 
  19.5   Intentionally Deleted     37  
 
  19.6   Delinquent Rent     37  
 
                XX.   SECURITY DEPOSIT     37  
 
                XXI.   MISCELLANEOUS     37  
 
               
 
  21.1   Intentionally Deleted     37  
 
  21.2   Estoppel Certificates     37  
 
  21.3   Landlord’s and Tenant’s Right to Cure/Landlord Default     38  
 
  21.4   Amendments Must Be in Writing     38  
 
  21.5   Notices     39  
 
  21.6   Short Form Lease     39  
 
  21.7   Time of Essence     39  
 
  21.8   Relationship of Parties     39  
 
  21.9   Captions     39  
 
  21.10   Severability     39  
 
  21.11   Law Applicable     40  
 
  21.12   Covenants Binding on Successors     40  
 
  21.13   Brokerage     40  
 
  21.14   Landlord Means Owner     40  
 
  21.15   Lender’s Requirements     40  
 
  21.16   Signs     41  
 
  21.17   Parking Areas; Truck Trailer Parking Lease     41  
 
  21.18   Force Majeure     42  
 
  21.19   Landlord’s and Tenant’s Expenses     42  
 
  21.20   Execution of Lease by Landlord     43  
 
  21.21   Exculpatory Clause     43  
 
  21.22   Airport Access     43  

iii



--------------------------------------------------------------------------------



 



                              Page  
 
               
 
  21.23   Amendments to Other Leases; Failure of Lenders to Consent     44  
 
  21.24   Consent     45  
 
  21.25   Lease Guaranty     45  

         
Exhibit A
  —   Legal Description
Exhibit B
  —   Site Plan and Leased Premises
Exhibit C
  —   Landlord’s Work
Exhibit D
  —   Subordination, Non-Disturbance and Attornment Agreement
Exhibit E
  —   DSW Access Route and Future Reserve Area
Exhibit F
  —   Memorandum of Lease
Exhibit G
  —   Form of Lease Guaranty

iv



--------------------------------------------------------------------------------



 



INDUSTRIAL LEASE — NET
          THIS LEASE is made as of this 1st day of October, 2007 (the “Effective
Date”), by and between 4300 Venture 34910 LLC, a Delaware limited liability
company (hereinafter sometimes referred to as “Landlord”), with offices at 1798
Frebis Avenue, Columbus, Ohio 43206-0410, and eTailDirect LLC, an Ohio limited
liability company (hereinafter sometimes referred to as “Tenant”), with offices
at 810 DSW Drive, Columbus, Ohio 43219, who hereby mutually covenant and agree
as follows:
          I. GRANT, TERM, DEFINITIONS AND BASIC LEASE PROVISIONS
          1.1 Grant.
          Landlord, for and in consideration of the rents herein reserved and of
the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant, and Tenant hereby lets from Landlord,
premises consisting of the approximate square footage set forth in the table in
Section 1.2 below of area in Building No. 3 of the Columbus International
Aircenter, which premises are commonly known as 4314 East Fifth Avenue,
Columbus, Ohio 43219. The Columbus International Aircenter comprises
approximately 2,819,647 square feet of leasable space on 171 acres, more or
less, of real property in Franklin County, Ohio, which real property is legally
described on Exhibit A, attached hereto and made a part hereof (hereinafter
sometimes referred to as the “Real Estate”). The premises are outlined on the
site plan attached hereto as Exhibit B and made a part hereof (the “Site Plan”).
Said premises, together with all improvements now located or to be located on
said premises during the term of this Lease, shall collectively be referred to
herein as the “Leased Premises”.
          Tenant shall also have the non-exclusive right to use all common areas
of the Real Estate, as the same may be modified, altered and reduced from time
to time during the term hereof (the “Common Areas”). Said Common Areas include
all taxiways and airplane parking and servicing areas designated from time to
time by Landlord. Tenant acknowledges that Landlord may promulgate reasonable
rules and regulations in connection with the use of all such Common Areas, and
Tenant’s use thereof shall not unreasonably interfere with the use of said
Common Areas by Landlord or other tenants, occupants or users of the Real
Estate, as well as their respective customers, employees, agents, licensees,
contractors, subcontractors and invitees (hereinafter collectively the
“Permitted Parties”), so long as Landlord has provided a copy of same to Tenant,
nor shall Tenant’s use interfere with the environmental remediation activities
of the United States of America, as hereinafter set forth. Tenant acknowledges
that this Lease is subject to the terms and conditions of the Declaration of
Restrictions and Easements, dated October 17, 1997, and recorded as Instrument
No. 199710170122036, Recorder’s Office, Franklin County, Ohio and Tenant agrees
to comply with all provisions thereof.

 



--------------------------------------------------------------------------------



 



  1.2   Delivery.

          Landlord agrees to deliver the Leased Premises in its existing
condition and free and clear of current tenant encumbrances or other occupancies
on or about October 1, 2007 (the “Delivery Date”) and shall deliver each
additional portion of the Leased Premises on the date set forth in the table
below. In the event that the Leased Premises are not delivered to Tenant on or
before the Delivery Date, the rent due hereunder shall be adjusted so that,
after the Rent Commencement Date, the Tenant shall receive a credit against rent
thereafter due Landlord equal to one (1) day of rent for each day after the
Delivery Date until delivery of the Leased Premises is made to Tenant consistent
with the terms of this Lease.

                  Date of Delivery by   Approx. Square Footage   Approx. Total
Square Landlord   Delivered   Footage
October 1, 2007
    265,000       265,000  
February 28, 2009
    100,000       365,000  
February 28, 2010
    200,000       565,000  
February 28, 2011
    62,000       627,000  
February 28, 2013
    184,000       811,000  

  1.3   Term; Options to Extend; Options to Terminate.

          The term of this Lease shall commence on the Delivery Date
(hereinafter sometimes referred to as “Commencement Date”) and shall end on
September 30, 2017, unless sooner terminated as herein set forth. The term
“Lease Year” shall be defined as each successive period of twelve
(12) consecutive calendar months, with the first Lease Year commencing on
October 1, 2007.
          Landlord hereby grants to Tenant the option to extend the Term of this
Lease for two (2) consecutive option terms of five (5) years each, referred to
herein as “First Option Term” and “Second Option Term”. The First Option Term
shall commence at the end of the original Term of this Lease, and the Second
Option Term shall commence at the end of the First Option Term. So long as
Tenant is then in possession of the Leased Premises and is not in default
hereunder, Tenant may elect to exercise each option by giving the Landlord
written notice at least six (6) months prior to the expiration of the original
Term or the then existing Option Term. Said Option Terms shall be upon the same
terms, covenants and agreements as are herein set forth, including, without
limitation, increases in annual rent as set forth in Section 1.6(b) below.
          Tenant shall have the right to terminate this Lease effective either
February 28, 2010 or February 28, 2013; provided however that (i) Tenant shall
give written notice of Tenant’s election to terminate not less than 180 days
prior to the effective date of termination, and (ii) Tenant shall pay to
Landlord by the effective date of termination a fee equal to Two Hundred Fifty
Thousand Dollars ($250,000) if Tenant terminates on February 28, 2010, or equal
to One Hundred Twenty-Five Thousand Dollars ($125,000) if Tenant terminates on
February 28, 2013, and (iii) Tenant shall pay to Landlord by the effective date
of termination

 



--------------------------------------------------------------------------------



 



the unamortized portion of the Tenant Reimbursement (as defined in Section
2.2(b)) where the Tenant Reimbursement is amortized on a straight-line basis
over the initial Term.

  1.4   Tenant’s Pro Rata Share.

          As used in this Lease, “Tenant’s Pro Rata Share” shall initially be
Nine and 398/1000ths percent (9.398%). Tenant’s Pro Rata Share shall be based
upon a fraction, the numerator of which is the number of leasable square feet in
the Leased Premises, and the denominator of which is the number of leasable
square feet of building space on the Real Estate, which is approximately
2,819,647 square feet as of the date hereof, as the same shall be adjusted, from
time to time, during the Term hereof to reflect (i) the increased square footage
of the Leased Premises, and (ii) the then existing number of leasable square
feet of building space on the Real Estate.

  1.5   Agent.

          As used in this Lease, the term “Agent” shall mean the agent of
Landlord. Until otherwise designated by notice in writing from Landlord, Agent
shall be Schottenstein Property Group, 1800 Moler Road, Columbus, Ohio 43207,
Attn: President, Real Estate. Tenant may rely upon any consent or approval given
in writing by Agent or upon notice from Agent or from the attorneys for Agent or
Landlord.

  1.6   Basic Lease Provisions.

          These basic lease provisions are intended for convenience only, and
any conflict between these provisions and the body of the Lease shall be
resolved in favor of the body of the Lease.

  (a)   Purpose (See Section 3.1): The Leased Premises shall be used for
warehouse or distribution only, and any other use shall require Landlord’s prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.     (b)   Annual Rent (See Section 4.1): Annual Rent shall commence on
February 1, 2008 (the “Rent Commencement Date”). The Annual Rent shall be as set
forth in the table below; provided, however, (i) that Annual Rent for additional
portions of the Leased Premises shall commence early upon Landlord’s delivery of
such additional portions in the condition stated in 1.6(b)(ii), but only if
prior to such delivery Tenant gave notice of Tenant’s desired early delivery
with respect to such specific additional portions, and (ii) that Annual Rent for
additional portions of the Leased Premises shall not commence until such
additional portions are delivered by Landlord to Tenant in the condition
required by Sections 2.1, 2.3(a), 2.3(b), 9.1(b), 9.3, 12.1(a) and Exhibit C of
this Lease, and (iii) if portions of the Leased Premises other than the initial
Leased Premises are not delivered to Tenant at the time and in the condition
stated in 1.6(b)(ii), then the Rent for such portions of the Leased Premises
shall abate until such requirements are satisfied:

 



--------------------------------------------------------------------------------



 



                                                      Total 1st   1st Floor  
Basement   Basement           Monthly Period:   Floor SF   $/SF/yr   SF  
$/SF/yr   Annual Rent   Installments:
2/01/2008 to 12/31/2008
    265,000     $ 2.25                     $ 596,250.00     $ 49,687.50  
1/01/2009 to 2/28/2009
    265,000     $ 2.10                     $ 556,500.00     $ 46,375.00  
3/01/2009 to 2/28/2010
    365,000     $ 2.00                     $ 730,000.00     $ 60,833.33  
3/01/2010 to 2/28/2011
    565,000     $ 2.00                     $ 1,130,000.00     $ 94,166.67  
3/01/2011 to 2/29/2012
    627,000     $ 2.00                     $ 1,254,000.00     $ 104,500.00  
3/01/2012 to 2/28/2013
    627,000     $ 2.00                     $ 1,254,000.00     $ 104,500.00  
3/01/2013 to 2/28/2014
    627,000     $ 2.00       184,000     $ 0.30     $ 1,309,200.00     $
109,100.00  
3/01/2014 to 2/28/2015
    627,000     $ 2.00       184,000     $ 0.35     $ 1,318,400.00     $
109,866.67  
3/01/2015 to 2/28/2016
    627,000     $ 2.00       184,000     $ 0.40     $ 1,327,600.00     $
110,633.33  
3/01/2016 to 2/28/2017
    627,000     $ 2.00       184,000     $ 0.45     $ 1,336,800.00     $
111,400.00  
3/01/2017 to 9/15/2017
    627,000     $ 2.00       184,000     $ 0.50     $ 1,346,000.00     $
112,166.67  
First Option Term (5yrs.)
    627,000     $ 2.40       184,000     $ 0.50     $ 1,596,800.00     $
133,066.67  
Second Option Term (5 yrs.)
    627,000     $ 2.70       184,000     $ 0.50     $ 1,784,900.00     $
148,741.67  

  (c)   Payee (See Section 4.1): 4300 Venture 34910 LLC.     (d)   Payee’s
Address (See Sections 4.1 and 4.2): 1798 Frebis Avenue, Columbus, Ohio
43206-0410.     (e)   Form of Insurance (See Article VI): The insurance
specified in Section 6.1 shall comply with the provisions of Section 6.2.
Initial Tenant’s Monthly Pro Rata Share of Insurance Premiums (See Sections 4.3
and 6.5): $0.15/SF.     (f)   Initial Monitoring Service Charge (See
Sections 4.3 and 6.6): N/A.     (g)   Water and Sewerage Charge (See
Sections 4.3 and 12.1): Tenant to pay its proportionate share on the Leased
Premises, and one-third of the share on future portions of the Leased Premises
not yet delivered to Tenant.     (h)   Initial Tenant’s Pro Rata Share of
Monthly Impositions (See Sections 4.3 and 5.1): $5,520.83 ($0.25/SF).     (i)  
Initial Tenant’s Pro Rata Share of Monthly Maintenance Costs (See Sections 4.3,
9.1 and 14.2): $8,833.33($0.40/SF).     (j)   Tenant’s Address (for notices)
(See Section 21.5): Chief Financial Officer,

 



--------------------------------------------------------------------------------



 



    810 DSW Drive, Columbus, Ohio 43219, with a copy to General Counsel, 810 DSW
Drive, Columbus, Ohio 43219.     (k)   Landlord’s Address (for notices) (See
Sections 21.5 regarding notices and 16.1(c) regarding notices to Landlord’s
lender): President, Real Estate,1800 Moler Road, Columbus, Ohio 43207, and to
1800 Moler Road, Columbus, Ohio 43207, Attn: Law Department.     (l)   Broker(s)
(See Section 21.13): None.     (m)   Guarantor’s Name and Address: DSW Inc., an
Ohio corporation, 810 DSW Drive, Columbus, Ohio 43219.     (n)   Rider: List any
Riders that are attached: None.     1.7   Conditions to Lease; Indemnifications
    (a)   Landlord shall use all reasonable commercial efforts and due diligence
in good faith to expedite the issuance of both a temporary and permanent
certificate of occupancy for the Leased Premises use for the Purpose. As a
condition to this Lease, Landlord shall cause the building containing the Leased
Premises and the Real Estate, as the case may be, to be in the condition
necessary for a temporary certificate of occupancy, or the equivalent, to be
issued by the City of Columbus or applicable governmental entity no later than
December 15, 2007, the effect of which is to allow Tenant to operate in the
Premises for the Purpose without any material limitation or condition. If either
(i) such temporary certificate or equivalent is not issued by December 15, 2007,
or (ii) a permanent certificate of occupancy without condition is not issued by
June 15, 2008, then in either event Landlord shall indemnify, defend and hold
harmless Tenant for all costs, expenses, losses, damages, judgments, injuries,
liabilities and penalties, or other damage related to or arising from the
failure of such certificates to be issued, but specifically excluding indirect,
incidental and consequential damages.     (b)   This Lease is contingent upon
approval by Landlord’s lender of this Lease. Landlord shall use all due
diligence and commercially reasonable efforts in good faith to obtain such
consent. If such consent is not obtained by December 31, 2007, then Tenant may
terminate this Lease by notice to Landlord. Upon such termination under this
Section 1.7(b) the parties shall have no further obligations to each other,
except as set forth in Section 1.7(c).     (c)   In the event that the consent
of Landlord’s lender to this Lease cannot be obtained, or in the event that
Landlord’s lender requires modification of this Lease for its consent, then
Landlord shall indemnify, defend and hold harmless Tenant from all costs,
expenses, losses, damages, judgments, injuries, liabilities and penalties,
whether in contract or tort (including strict

 



--------------------------------------------------------------------------------



 



      liability and negligence), such as, but not limited to, recovery of
capital investment, cost to relocate or other damage related to or arising from
Landlord’s lender’s failure to consent or modifications to this Lease required
by Landlord’s lender for its consent, but specifically excluding indirect,
incidental and consequential damages.

II. POSSESSION

  2.1   Possession.

          Except as otherwise expressly provided herein, Landlord shall deliver
possession of the Leased Premises free and clear of current tenant encumbrances
or other occupancies to Tenant upon full execution of this Lease and on the
dates for delivery of the other portions of the Leased Premises, all in good
working order and condition and in compliance with all applicable federal, state
or local laws, rules, regulations, code requirements, orders, permits and
licenses, including but not limited to building, fire, safety and ADA codes
(“Laws”) applicable to the Leased Premises or required for the Purpose. Tenant
acknowledges that as of October 1, 2007 Landlord has performed its obligations
under Sections 2.1, 2.3(a), 2.3(b), 9.1(b), 9.3, 12.1(a) and Exhibit C with
respect to the initial portion of the Leased Premises.

  2.2   Tenant’s Work     (a)   Tenant shall prepare drawings of certain real
property improvements to the Leased Premises desired by Tenant (“Tenant’s
Work”), and Tenant shall submit same to Landlord for approval. Tenant’s Work
shall be done in a good and workmanlike manner in accordance with the plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld (upon approval, the “Approved Plans”). Tenant’s Work shall comply with
Laws. Any structural or exterior changes to the Approved Plans by Tenant shall
be approved in advance by Landlord, which approval shall not be unreasonably
withheld or delayed, and shall be in compliance with all Laws. Notwithstanding
anything to the contrary contained in this Lease, the Tenant Improvements shall,
at all times during the term of this Lease and upon the expiration or earlier
termination of this Lease, be the property of Landlord. Tenant shall not acquire
any interest, equitable or otherwise, in any Tenant Improvements. Tenant agrees
that the Tenant Reimbursement shall be used for improvements to the Leased
Premises, which shall be affixed to the Real Estate and the improvements
constructed thereon, and shall not be used for the purchase of Tenant’s personal
property.     (b)   Landlord shall pay Tenant up to Seven Hundred Thousand
Dollars ($700,000.00) (the “Tenant Reimbursement”), as contribution to Tenant
for Tenant’s Work for furnishing, constructing and installing the work
comprising Tenant’s Work (“Tenant Improvements”). The Tenant Reimbursement shall

 



--------------------------------------------------------------------------------



 



      be paid by Landlord to Tenant within ten (10) days of the later of:
(i) receipt by Landlord of Tenant’s request for payment together with (A) lien
waivers from each contractor or supplier providing more than $10,000 in work or
materials and (B) reasonable documentation evidencing Tenant’s payment of
amounts equaling up to the amount of the Tenant Reimbursement requested;
(ii) substantial completion of the Tenant Improvements; and (iii) Tenant opening
for business in the Leased Premises. Tenant, at Tenant’s option, may request
reimbursement in portions following delivery of the initial portion of the
Leased Premises or delivery of the additional portions of the Leased Premises,
or any combination. In the event Landlord does not timely pay any installment of
the Tenant Reimbursement to Tenant, (1) Landlord shall pay to Tenant interest on
such unpaid amounts at a rate of interest equal to four percent (4%) over the
prime rate in effect from time to time as established by National City Bank,
Columbus, Ohio and (2) Tenant shall have the right to deduct any and all such
amounts owed Tenant against payments of rent thereafter due Landlord until such
time as Tenant has been credited the full amount of the Tenant Reimbursement
plus applicable interest.     2.3   Landlord’s Work     (a)   Landlord agrees to
make the improvements to the Leased Premises described in this Section 2.3 and
the attached Exhibit C to this Lease, which is made a part hereof (“Landlord’s
Work”). Landlord’s Work in the initial Leased Premises shall be substantially
complete prior to December 15, 2007 (including but not limited to replacement of
the roof), and Landlord’s Work in the portions of the Leased Premises other than
the initial Leased Premises shall be substantially complete prior to delivery of
possession of same to Tenant. All elements of Landlord’s Work shall be
scheduled, coordinated and performed to minimize any negative effect on Tenant’s
operations. Landlord’s Work shall be done in a good and workmanlike manner in
accordance with plans and specifications approved by Tenant, which approval
shall not be unreasonably withheld (upon approval, the “Approved Plans”).
Landlord’s Work shall comply with all Laws. Any changes to the Approved Plans
shall be approved in advance by Tenant, which approval shall not be unreasonably
withheld or delayed. Any changes to the Approved Plans shall be in compliance
with all Laws.     (b)   Landlord’s performance of the portion of Landlord’s
Work set forth in Exhibit C labeled “Code Compliance Improvements by Landlord”
and “Roof Replacement by Landlord” shall be at Landlord’s sole cost. Landlord’s
performance of the portion of Landlord’s Work set forth in Exhibit C labeled
“Building Repairs and Improvements by Landlord” shall be at Landlord’s sole
cost; provided however, Landlord shall not be required to spend in excess of Two
Hundred Seventy-five Thousand Dollars ($275,000) for such portion of Landlord’s
Work. Within five (5) business days of Landlord and Tenant finalizing the Agreed
Plans, Landlord shall notify Tenant of the excess cost, if

 



--------------------------------------------------------------------------------



 



      any, of the “Building Repairs and Improvements by Landlord” over $275,000.
Within five (5) business days of such notice Tenant shall, at Tenant’s option,
either cooperate with Landlord to revise the Approved Plans to reduce or
eliminate such excess costs, or Tenant shall approve the excess costs, or a
combination of both. Any such approved excess costs shall be paid by Tenant to
Landlord within 30 days of an invoice therefor following completion of the
Landlord’s Work as relates to the initial Leased Premises or such additional
portion of the Leased Premises, or, at Tenant’s option, such excess costs shall
be amortized on a straight-line basis over the initial Term and the monthly
portion of same shall be added to, become and be paid as the monthly
installments of Annual Rent. If the cost of Landlord’s Work in the initial
portion of the Leased Premises does not meet the $275,000 amount, then
Landlord’s Work shall continue in the same fashion as set forth above as to the
additional portions of the Leased Premises until such amount is reached.     (c)
  As a part of “Code Compliance Improvements by Landlord” Landlord, at
Landlord’s sole cost, agrees to provide all required fire/life safety
improvements to the extent required by the Laws for the initial Leased Premises
and for each additional portion of the Leased Premises. Following delivery of
the initial portion of the Leased Premises, Landlord agrees to diligently pursue
until same are issued in good faith using all reasonable commercial efforts all
permits, licenses, certificates or the like relating to fire/life safety
requirements required by governmental entities for Tenant’s intended use of the
entire Leased Premises as set forth in the drawing titled Designer Shoe
Warehouse E-Tail Direct Facility — Future Expansion Composite Layout, last
revision dated October 25, 2007, prepared by Vargo Companies (drawing no.
P7062-C001-01). Tenant shall reasonably cooperate in good faith with Landlord in
Landlord’s efforts under this subsection. Landlord may elect to pursue a
variance(s) relating to such fire/life safety requirements as relates to certain
elements of Landlord’s Work. The parties shall cooperate to approach the City of
Columbus and other applicable governmental authorities together for such
variance(s), provided that such efforts shall be at Landlord’s cost. Landlord
agrees that such efforts and any failure to obtain such variance(s) shall not
operate to excuse or extend the time for Landlord’s performance of Landlord’s
obligations under this Lease.

III. PURPOSE

  3.1   Purpose.

          The Leased Premises shall be used and occupied only for the Purpose
set forth in Section 1.6(a) hereof, except that no such use shall (a) violate
any certificate of occupancy or Law, ordinance or other governmental regulation
in effect from time to time affecting the Leased Premises or the use thereof,
including all recorded instruments of record, (b) cause

 



--------------------------------------------------------------------------------



 



injury to the improvements, (c) cause the value or usefulness of the Real Estate
or any part thereof to diminish, (d) constitute a public or private nuisance or
waste, (e) authorize Tenant to use, treat, store or dispose of hazardous or
toxic materials on the Real Estate, or (f) render the insurance on the Leased
Premises void or the insurance risk more hazardous, provided, however, that if
Tenant’s use of the Leased Premises does make the insurance risk more hazardous
then, without prejudice to any other remedy of Landlord for such breach, Tenant
shall pay to Landlord, on demand, the amount by which Landlord’s insurance
premiums are increased as a result of such use, which payment shall be in
addition to the payment by Tenant for premiums as provided in Section 6.3
hereof. Tenant shall not use or occupy the Leased Premises contrary to any
statute, rule, order, ordinance, requirement or regulation applicable thereto.

  3.2   Use of Real Estate.

          Tenant acknowledges that the Real Estate is adjacent to the Columbus
International Airport (the “Airport”) and that portions of the Real Estate may
be used for storage, repair, loading and unloading of airplanes and other
services associated with the Airport and airplanes. To the extent applicable to
either Landlord or Tenant the parties agree to the following: (i) Tenant’s
operations in accordance with its permitted Purpose at the Real Estate and the
Airport, including the hiring of employees or contractors, shall be in full
compliance with all security, safety and other regulations of the Federal
Aviation Administration, United States State Department or other applicable
governmental or quasi-governmental authorities having jurisdiction over the Real
Estate and/or the Airport; (ii) Landlord hereby represents to Tenant that, as of
the date of execution hereof, Landlord is not aware of any such regulations or
restrictions which would be violated by Tenant’s operation of the Leased
Premises for the Purpose, and Landlord further agrees that it shall promptly
advise Tenant at such time as Landlord becomes aware of any such regulations or
restrictions; (iii) Tenant further acknowledges that these uses generate
substantial noise and other emissions and covenants that Tenant will not
interfere with these uses of the Real Estate; (iv) Tenant consents to the above
uses of the Real Estate and agrees that such use shall not interfere with its
use of the Leased Premises nor shall Tenant permit any use of the Leased
Premises which shall be inconsistent with the use of the Real Estate and the
adjacent Airport; and (v) Tenant acknowledges and consents to any expansion of
the Airport, including without limitation one which includes a major runway, or
a portion thereof, between the current Airport runways and the Leased Premises.
IV. RENT

  4.1   Annual Rent.

          Beginning with the Rent Commencement Date, Tenant shall pay, without
demand, annual rent as set forth in Section 1.6(b) hereof payable monthly in
advance on or before the first day of each month during the term of this Lease
in installments as set forth in said Section. Rent shall be paid to or upon the
order of Payee at the Payee’s Address. Landlord shall have the right to change
the Payee or the Payee’s Address by giving written notice thereof to Tenant. All
payments of rent shall be made in lawful money of the United

 



--------------------------------------------------------------------------------



 



States without any deduction, set off, discount or abatement whatsoever except
as specifically set forth herein.

  4.2   Interest on Late Payments.

          Each and every installment of rent and each and every payment of other
charges hereunder which shall not be paid when due and not paid within five
(5) days after notice thereof shall bear interest at the highest rate then
payable by Tenant in the state in which the Leased Premises are located or, in
the absence of such a maximum rate, at a rate per annum equal to four percent
(4%) in excess of the announced prime rate of interest of National City Bank,
Columbus, Ohio, in effect on the due date of such installment(s), from the date
when the same is payable under the terms of this Lease until the same shall be
paid; provided that payment of such interest shall not excuse default in the
payment of rent or other sums due hereunder.

  4.3   Additional Rent.

          Beginning with the Rent Commencement Date, Tenant shall also pay to
Landlord as additional rent the sum of Tenant’s Pro Rata Share of Impositions
(defined in Section 5.1), Landlord’s insurance (pursuant to Article 6), Common
Area utility charges, and Landlord’s Maintenance Costs (defined in
Section 14.2). The amounts payable pursuant to the preceding sentence shall be
paid to Landlord each month on the dates and at the place specified for the
payment of annual rent, unless Landlord notifies Tenant in writing of a
different address therefor.
          During the Term of this Lease, including any and all Option Terms, the
sum of Tenant’s Pro Rata Share of (i) Landlord’s Maintenance Costs (defined in
Section 14.2) (excluding the cost for snow and ice removal), and (ii) Landlord’s
insurance, shall not exceed $0.85 per square foot for the first Lease Year and
shall not increase by more than three and 00/100ths percent (3.00%) in any Lease
Year over the previous Lease Year.
V. IMPOSITIONS

  5.1   Payment by Tenant.     (a)   Definition of Impositions. Tenant shall pay
to Landlord, as additional rent for the Leased Premises, Tenant’s Pro Rata Share
of all (i) taxes and assessments, general and special, water rates and all other
impositions, ordinary and extraordinary, of every kind and nature whatsoever,
which are payable during the term of this Lease upon the Real Estate or any part
thereof or upon any improvements at any time situated thereon, (ii) any
assessment by any association of owners of property in the complex of which the
Real Estate is a part which is payable during the term of this Lease and
(iii) all fees and costs incurred by Landlord during the Lease term for the
purpose of contesting or protesting tax assessments or rates (“Impositions”).
For the purpose of determining the amount of Impositions payable by Landlord
during any year, there shall be added and or credited, as applicable,

 



--------------------------------------------------------------------------------



 



      to the amount of Impositions paid or payable by Landlord an amount equal
to any tax abatements or comparable credits allowed to Landlord by the City of
Columbus or other applicable governmental jurisdiction for such year. Tenant’s
Pro Rata Share of such Impositions shall be prorated between Landlord and Tenant
for the first Lease Year and as of the expiration date of the Lease Term for the
last year of the Lease Term (on the basis of Landlord’s reasonable estimate
thereof). Landlord may take the benefit of the provisions of any statute or
ordinance permitting any assessment to be paid over a period of years, in which
event Tenant shall be obligated to pay its Pro Rata Share of only those
installments paid during the term of this Lease and any extensions thereof.
There shall be excluded from Impositions all federal income taxes, state and
local net income taxes, federal excess profit taxes, franchise, capital stock
and federal or state estate or inheritance taxes of Landlord.     (b)  
Calculation of Tenant’s Pro Rata Share of Impositions. Tenant’s Pro Rata Share
of such Impositions shall be determined by (i) multiplying Tenant’s Pro Rata
Share (as set forth in Section 1.4 hereof) by the amount of Impositions (as
defined in Section 5.1(a) above) paid or payable in a Lease Year and
(ii) subtracting from the result thereof the amount of any tax abatement or
comparable credit specifically applicable to the Leased Premises. If any such
tax abatement or other credit includes the Leased Premises and other portions of
the Real Estate, the amount of such abatement or credit to be subtracted in
(ii) above shall be the amount of such tax abatement or credit, multiplied by a
fraction, the numerator of which shall be the number of square feet of leasable
space in the Leased Premises and the denominator of which shall be the number of
square feet of leasable space in the portion of the Real Estate for which the
tax abatement or credit was given. Subject to the limitation set forth in
Section 4.3, Tenant’s Pro Rata Share of Impositions shall be paid by Tenant to
Landlord within thirty (30) days after Landlord bills Tenant therefor (but in no
event earlier than twenty-one (21) days prior to the due date thereof) or, at
Landlord’s election in monthly installments in amounts reasonably estimated by
Landlord. Tenant’s Pro Rata Share of all Impositions shall be computed by
Landlord within ninety (90) days after the end of each accounting year (which
Landlord may change from time to time). Landlord shall furnish to Tenant a
statement showing in reasonable detail the actual Impositions incurred during
such accounting year and Tenant’s Pro Rata Share thereof. To the extent Tenant’s
Pro Rata Share of such costs is greater than the sums paid by Tenant for such
year, the difference shall be billed to and paid by Tenant within thirty
(30) days after Tenant’s receipt of said bill. Any excess payment made by Tenant
shall be credited against future installments of rent. Tenant’s estimated
monthly Pro Rata Share of Impositions may thereafter be adjusted by written
notice from Landlord. Landlord estimates Tenant’s initial Pro Rata Share of the
Impositions to be Twenty-five cents ($0.25) per square foot per annum.     (c)  
Real Estate Tax Appeals. Tenant shall have the right to compel Landlord to

 



--------------------------------------------------------------------------------



 



      appeal Impositions if Tenant notifies Landlord in writing that Tenant has
made a good faith determination that Impositions exceed an amount which Tenant
believes are consistent with the fair market value of the Real Estate. In the
event Landlord receives such notice, Landlord shall contest such Impositions by
counsel reasonably satisfactory to Landlord. The cost to contest the Impositions
shall be added to Impositions and Tenant shall pay its Pro Rata Share thereof;
provided, however, that Tenant shall receive a Pro Rata Share of any reduction
in Impositions based upon the leasable square footage of those tenants leasing
portions of the Real Estate which is the subject of such appeal of Impositions,
prorated to reflect the term of the Lease.     5.2   Alternative Taxes.

          If at any time during the term of this Lease the method of taxation
prevailing at the commencement of the term hereof shall be altered so that any
new tax, assessment, levy, imposition, or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Lease, or the Leased
Premises, or the Real Estate, or the rent, additional rent or other income
therefrom and shall be imposed upon Landlord, in lieu of or in substitution for
previously existing Impositions, then all such taxes, assessments, levies,
impositions or charges, or the part thereof, to the extent that they are so
measured or based, shall be deemed to be included within the term “Impositions”
for the purpose hereof, to the extent that such Impositions would be payable if
the Real Estate were the only property of Landlord subject to such Impositions,
and Tenant shall pay its Pro Rata Share of Impositions as so defined.

  5.3   Other Taxes.

          Tenant further covenants and agrees to pay promptly when due all taxes
assessed against Tenant’s fixtures, furnishings, equipment and stock-in trade
placed in or on the Leased Premises during the term of this Lease.
VI. RISK ALLOCATION AND INSURANCE

  6.1   Allocation of Risks.

          The parties desire, to the extent permitted by Laws, to allocate
certain risks of personal injury, bodily injury or property damage, and risks of
loss of real or personal property by reason of fire, explosion or other
casualty, and to provide for the responsibility for insuring those risks. It is
the intent of the parties that, to the extent any event is required by the terms
hereof to be covered by insurance, any loss, cost, damage or expense, including,
without limitation, the expense of defense against claims or suits, be covered
by insurance, without regard to the fault of Tenant, its officers, employees,
agents, contractors and customers (“Tenant Protected Parties”), and without
regard to the fault of Landlord, Agent, their respective members, officers,
directors, employees, agents and contractors (“Landlord Protected Parties”). As
between Landlord Protected Parties and Tenant Protected Parties, such risks are
allocated as follows:

 



--------------------------------------------------------------------------------



 



  (a)   Tenant shall bear the risk of bodily injury, personal injury or death,
or damage to property, or to third persons, occasioned by events occurring
within, on or about the Leased Premises, regardless of the party at fault, if
any. Said risks shall be insured as provided in Section 6.2(a).     (b)  
Landlord shall bear the risk of bodily injury, personal injury, or death or
damage to property, or to third persons, occasioned by events occurring on or
about the Real Estate (other than premises leased to tenants), regardless of the
party at fault, if any; provided, however, Landlord shall not bear the risk for
the Ramp Area, including but not limited to all aircraft thereon and the loading
dock area, as such area is designated on the Tenant Parking Area (defined in
Section 21.17 below). Said risk shall be insured against as provided in
Section 6.3(a).     (c)   Tenant shall bear the risk of bodily injury, personal
injury, or death or damage to property, or to third persons, occasioned by any
event occurring on or about the Ramp Area and the loading dock area as
designated on the Tenant Parking Area (defined in Section 21.17 below) provided
that as to the Ramp Area only, such event is occasioned by the wrongful act or
omission of any of Tenant Protected Parties. Said risk shall be insured against
as provided in Section 6.2(a).     (d)   Tenant shall bear the risk of damage to
contents, trade fixtures, machinery, equipment, furniture, furnishings and
property of Tenant, Tenant’s Protected Parties and property in Tenant’s control,
care and custody in the Leased Premises arising out of loss by all events
required to be insured against pursuant to Section 6.2(b)     (e)   Landlord
shall bear the risk of damage to the building on the Real Estate arising out of
loss by events required to be insured against pursuant to Section 6.3(b).

Notwithstanding the foregoing, provided the party required to carry insurance
under Section 6.2(a) or Section 6.3(a) hereof does not default in its obligation
to do so, if and to the extent that any loss occasioned by any event of the type
described in Section 6.1(a) or Section 6.1(b) exceeds the coverage or amount of
insurance actually carried, or results from an event not required to be insured
against and not actually insured against, the party at fault shall pay the
amount not actually covered under these respective policies.

  6.2   Tenant’s Insurance.

          Tenant shall procure and maintain policies of insurance, at its own
cost and expense, insuring:

  (a)   The Landlord Protected Parties as “additional insureds”, and Landlord’s
mortgagee, if any, of which Tenant is given written notice, and Tenant

 



--------------------------------------------------------------------------------



 



      Protected Parties, from all claims, demands or actions made by or on
behalf of any person or persons, firm, corporation or entity and arising from,
related to or connected with the Leased Premises, Tenant’s use thereof or
operations therein for bodily injury to or personal injury to or death of any
person, or more than one (1) person, or for damage to property in an amount of
not less than One Million Dollars ($1,000,000.00) per occurrence and not less
than Two Million Dollars ($2,000,000.00) policy aggregate limit. Said insurance
shall be written on an “occurrence” basis and not on a “claims made” basis, and
such liability policies shall include products and completed operations
liability insurance. If at any time during the term of this Lease, Tenant owns
or rents more than one location, the policy shall contain an endorsement to the
effect that the aggregate limit in the policy shall apply separately to each
location owned or rented by Tenant. Landlord shall have the right, exercisable
by giving written notice thereof to Tenant, to require Tenant to increase such
limit if, in Landlord’s reasonable judgment, the amount thereof is insufficient
to protect the Landlord Protected Parties and Tenant Protected Parties from
judgments which might result from such claims, demands or actions. Tenant shall
cause its liability insurance to include contractual liability coverage fully
covering the indemnity set forth above and in Section 13.1 below.     (b)   All
contents and Tenant’s trade fixtures, machinery, equipment, furniture and
furnishings in the Leased Premises to the extent of at least ninety percent
(90%) of their replacement cost under Standard Fire and Extended Coverage Policy
and all other risks of direct physical loss as insured against under Special
Form (“all risk” coverage). Said insurance shall contain an endorsement waiving
the insurer’s right of subrogation against any Landlord Protected Party.     (c)
  Tenant Protected Parties from all worker’s compensation claims, including
employer’s liability with minimum limits of $500,000.00 per occurrence.     (d)
  Landlord and Tenant against breakage of all plate glass utilized in the
improvements on the Leased Premises.     (e)   Tenant agrees to maintain, at its
own expense, for the benefit of itself, Tenant’s Protected Parties and
Landlord’s Protected Parties, excess and/or umbrella liability insurance of such
types and with limits not less than Twenty Five Million Dollars ($25,000,000.00)
as may be approved by Landlord, insuring against liability for damage or loss to
property, and against liability for personal injury or death, arising from acts
or omissions of Tenant, its agents, employees or invitees. Said excess and/or
umbrella policies shall include all liability policies in Section 6.2(a) and
employer’s liability in Section 6.2(c) as underlying policies.

          Tenant agrees to provide Landlord with notice of any self-insurance
programs and Landlord shall have the right to approve any such programs. Any
insurance deductibles or

 



--------------------------------------------------------------------------------



 



self-insurance amounts shall be the responsibility of Tenant, and any
deductibles or self-insurance amounts in excess of $250,000 shall be approved in
advance by Landlord.

  6.3   Landlord’s Insurance.

          Landlord shall procure and maintain policies of insurance insuring:

  (a)   Commercial general liability (including products and completed
operations) or other policy forms which would provide similar coverages on
behalf of Landlord and Landlord’s Protected Parties for those claims of bodily
injury or property damage arising from the Real Estate (including all Common
Areas and the parking lots therein) and the operations of the Landlord and
Landlord’s Protected Parties. Said liability insurance policy shall be written
on an “occurrence” basis with a combined single limit of One Million Dollars
($1,000,000.00) per occurrence and not less than Two Million Dollars
($2,000,000.00) policy aggregate limit, and One Million Dollars ($1,000,000.00)
limit for products and completed operations.     (b)   Umbrella liability
insurance providing a minimum of Fifty Million Dollars ($50,000,000.00) limit
naming the commercial general liability policy (Section 6.3(a)(i)) as an
underlying policy.     (c)   The building containing the Leased Premises, and
any improvements therein, including Landlord’s Work, against loss or damage by
fire, lightning, wind storm, hail storm, aircraft, vehicles, smoke, explosion,
riot or civil commotion as provided by the Standard Fire and Extended Coverage
Policy and all other risks of direct physical loss as insured against under
Special Form (“all risk” coverage). The insurance coverage shall be for not less
than 90% of the full replacement cost of the Leased Premises for an agreed
amount basis with the insurance carrier, with sufficient limits to replace the
Leased Premises of similar utility purpose. Landlord shall be named as the
insured and all proceeds of insurance shall be payable to Landlord. Said
insurance shall contain an endorsement waiving the insurer’s right of
subrogation against any Tenant Protected Party.     (d)   Landlord’s business
income, protecting Landlord from loss of rents and other charges during the
period while the Leased Premises are untenantable due to fire or other casualty
(for the period reasonably determined by Landlord).     (e)   Flood or
earthquake insurance whenever, in the reasonable judgment of Landlord, such
protection is necessary and it is available at commercially reasonable cost.    
6.4   Form of Insurance.

          All of the aforesaid insurance shall be in reputable companies
licensed to do business in the State of Ohio with a minimum A.M. Best rating of
“A”. Landlord shall have

 



--------------------------------------------------------------------------------



 



the right to self-insure and use high deductibles or self-insured retention
levels to help control the cost of insurance premiums. As to Tenant’s insurance,
the insurer and the form, substance and amount (where not stated above) shall be
satisfactory from time to time to Landlord and any mortgagee of Landlord, and
shall unconditionally provide that it is not subject to cancellation or
non-renewal except after at least thirty (30) days prior written notice to
Landlord and any mortgagee of Landlord. Originals of Tenant’s insurance policies
(or certificates thereof satisfactory to Landlord), together with satisfactory
evidence of payment of the premiums thereon, shall be deposited with Landlord at
the Commencement Date and renewals thereof not less than thirty (30) days prior
to the end of the term of such coverage. Landlord shall have the right, from
time to time, to increase the occurrence limits and/or policy limits of Landlord
and/or Tenant hereunder, as Landlord may reasonably determine.

  6.5   Insurance Premiums.

          Tenant shall pay to Landlord, as additional rent for the Leased
Premises, Tenant’s Pro Rata Share of any premiums for all property, boiler and
machinery, worker’s compensation, crime insurance, business income and liability
insurance (with all endorsements) paid annually by Landlord with respect to the
Real Estate (collectively, “Insurance Premiums”). Tenant shall be obligated to
pay its Pro Rata Share of only those annual premiums which relate to insurance
coverage during the term of this Lease. Subject to the limitation set forth in
Section 4.3, Tenant’s Pro Rata Share of such premiums shall be paid by Tenant to
Landlord in monthly installments in amounts estimated by Landlord. Tenant’s Pro
Rata Share of all insurance costs shall be computed by Landlord within ninety
(90) days after the end of each accounting year (which Landlord may change from
time to time). Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual insurance costs incurred during such accounting
year and Tenant’s Pro Rata Share thereof. To the extent Tenant’s Pro Rata Share
of such costs is greater than the sums paid by Tenant for such year, the
difference shall be billed to and paid by Tenant within thirty (30) days after
Tenant’s receipt of said bill. Any shortfall shall be credited against future
installments of rent. Tenant’s estimated monthly insurance costs thereafter may
be adjusted by written notice from Landlord.

  6.6   Fire Protection.

          Tenant shall conform the Leased Premises with all applicable fire
codes of any governmental authority, and with the rules and regulations of
Landlord’s fire underwriters and their fire protection engineers, including,
without limitation, the installation and maintenance of adequate fire
extinguishers, and/or any other unique requirements based on Tenant’s occupancy.
Landlord agrees to coordinate the installation and/or modification of the
sprinkler systems, alarms and/or special hazards fire protection for the Leased
Premises provided that Tenant shall be responsible for any additional cost
caused solely on account of Tenant’s particular use of the Leased Premises.
Landlord is providing a sprinkler monitoring system with a direct connection to
the local fire department or monitoring service. In the event of impairment of
the sprinkler system, the party discovering such impairment shall immediately
notify the other party hereto. During the period of any such

 



--------------------------------------------------------------------------------



 



impairment or shutdown of the fire protection system(s), Tenant shall cease any
operations which may create any form of flame, spark, combustible risk or
explosive atmosphere.
          Tenant shall, upon invoice therefor, reimburse Landlord for Landlord’s
costs incurred in maintaining and repairing any sprinkler or other fire
suppression system, such costs to be prorated based upon Tenant’s proportionate
share of the floor space in the Building in which the Leased Premises is
situated. Landlord and Tenant hereby agree that all maintenance and repair on
the sprinkler systems, alarms and/or special hazard fire protection shall be the
responsibility of the Tenant for those systems affording protection to the
Leased Premises.

  6.7   Waiver of Subrogation.

          Landlord and Tenant, and all parties claiming under each of them,
mutually release and discharge each other from all claims and liabilities
arising from or caused by any casualty or hazard covered or required hereunder
to be covered in whole or in part by insurance coverage required to be
maintained by the terms of this Lease on the Leased Premises or in connection
with the Real Estate or activities conducted thereon or therewith, and waive any
right of subrogation which might otherwise exist in or accrue to any person on
account thereof, including all other tenants of the Building. All policies of
insurance required to be maintained by the parties hereunder shall contain
waiver of subrogation provisions in accordance with the foregoing so long as the
same are available.

  6.8   Disclaimer of Liability.

          To the extent of the insurance carried by Tenant or required by the
terms of this Lease to be carried by Tenant, Tenant hereby disclaims, and
releases Landlord and Landlord’s Protected Parties from any and all liability,
whether in contract or tort (including strict liability and negligence), for any
loss, damage, or injury of any nature whatsoever sustained by Tenant and
Tenant’s Protected Parties, during the term of this Lease. The parties hereby
agree that under no circumstances shall Landlord be liable for indirect,
consequential, special, or exemplary damages, whether in contract or tort
(including strict liability and negligence), such as, but not limited to, loss
of revenue or anticipated profits or other damage related to the leasing of the
Premises under this Lease. Tenant shall also hold Landlord and Landlord’s
Protected Parties harmless from and against any and all liability, fines, or
other charges incurred as a result of alleged violations of airport security
regulations (FAR parts 107 and 139) by Tenant and Tenant’s Protected Parties.
          To the extent of the insurance carried by Landlord or required by the
terms of this Lease to be carried by Landlord, Landlord hereby disclaims, and
releases Tenant from any and all liability, whether in contract or tort
(including strict liability and negligence), for any loss, damage, or injury of
any nature whatsoever sustained by Landlord and Landlord’s Protected Parties,
during the term of this Lease. The parties hereby agree that under no
circumstances shall Tenant be liable for indirect, consequential, special, or
exemplary damages, whether in contract or tort (including strict liability and
negligence), such as, but not limited to, loss of revenue or anticipated profits
or other damage related to this Lease. Landlord shall also hold Tenant and
Tenant’s Protected Parties harmless from and against

 



--------------------------------------------------------------------------------



 



any and all liability, fines, or other charges incurred as a result of alleged
violations of airport security regulations (FAR parts 107 and 139) by Landlord
and Landlord’s Protected Parties.
VII. DAMAGE OR DESTRUCTION

  7.1   Landlord’s Obligation to Rebuild.

          In the event the Leased Premises are damaged by fire, explosion or
other casualty, Landlord shall commence the repair, restoration or rebuilding
thereof within sixty (60) days after such damage and shall complete such
restoration, repair or rebuilding within one hundred fifty (150) days after the
commencement thereof, provided that if construction is delayed because of
changes, deletions, or additions in construction requested by Tenant, strikes,
lockouts, casualties, acts of God, war, material or labor shortages,
governmental regulation or control or other causes beyond the control of
Landlord, the period for restoration, repair or rebuilding shall be extended for
the amount of time Landlord is so delayed. If the casualty or the repair,
restoration or rebuilding caused thereby shall render the Leased Premises
untenantable, in whole or in part, rent shall be equitably abated during the
period of untenantability and Tenant shall have no liability for the abated
rent. If such a fire, explosion or other casualty damages the building in which
the Leased Premises are located in a material or substantial way during the last
two (2) years of the original Term or the then applicable Option Term, then
unless Tenant exercises an outstanding option for an Option Term, Landlord may,
in lieu of repairing, restoring or rebuilding the same, terminate this Lease
within sixty (60) days after the occurrence of the event causing the damage by
notice to Tenant. In such event, the obligation of Tenant to pay rent and other
charges hereunder shall end as of the date when the damage occurred.

  7.2   Tenant’s Rights After Casualty.

          In the event of any substantial damage or destruction to the Leased
Premises, Landlord shall notify Tenant within thirty (30) days thereafter of the
anticipated time to complete the repair, restoration or rebuilding thereof. In
the event the anticipated time is greater than one hundred fifty (150) days from
the date of such casualty, then in such event Tenant shall have the right to
elect to terminate this Lease by notice to Landlord within thirty (30) days
after receipt of Landlord’s estimate of the anticipated time to restore the
Leased Premises. Additionally, in the event any damage or destruction to the
Leased Premises is not repaired, restored or rebuilt, as the case may be, within
one hundred fifty (150) days after such damage or destruction, then in such
event Tenant shall have the right and option to elect to terminate this Lease by
notice to Landlord at any time prior to substantial completion of such work by
Landlord; provided, however, that upon receipt of any such notice, Landlord
shall have the right to nullify such election by notice to Tenant so long as
Landlord substantially completes the repair, restoration or rebuilding of the
Leased Premises within thirty (30) days after receipt of Tenant’s notice.

 



--------------------------------------------------------------------------------



 



VIII. CONDEMNATION

  8.1   Taking of Whole.

          If the whole of the Leased Premises shall be taken or condemned for a
public or quasi-public use or purpose by a competent authority, or if such a
portion of the Leased Premises shall be so taken that as a result thereof the
balance cannot be used for the same purpose and with substantially the same
utility to Tenant as immediately prior to such taking, then in either of such
events, the Lease term shall terminate upon delivery of possession to the
condemning authority, and any award, compensation or damages (hereinafter
sometimes called the “Award”) shall be paid to and be the sole property of
Landlord whether the Award shall be made as compensation for diminution of the
value of the leasehold estate or the fee of the Real Estate or otherwise. Tenant
shall continue to pay rent and other charges hereunder until the Lease term is
terminated and any Impositions and premiums prepaid by Tenant, or which accrue
prior to the termination, shall be adjusted between the parties.

  8.2   Partial Taking.

          If only a part of the Leased Premises shall be so taken or condemned,
but the Lease is not terminated pursuant to Section 8.1 hereof, Landlord shall
repair and restore the Leased Premises and all improvements thereon, to the
extent reasonably practicable, provided that Landlord shall not hereby be
required to expend for repair and restoration any sum in excess of the Award.
Any portion of the Award which has not been expended by Landlord for such
repairing or restoration shall be retained by Landlord as Landlord’s sole
property. The rent shall be equitably abated following delivery of possession to
the condemning body. If the portion of the building within which the Leased
Premises are located shall be so taken or condemned in a material or substantial
way, Landlord may terminate this Lease by giving written notice thereof to
Tenant within sixty (60) days after such taking. In such event, the Award shall
be paid to and be the sole property of Landlord except that Tenant shall be
entitled to the unamortized portion of the cost of Tenant’s alterations or
improvements performed after the first Lease Year, if any, in the same manner
and under the same conditions as set forth in Section 8.1 above.

  8.3   Temporary Taking.

          If the whole or a part of the Leased Premises shall be taken or
condemned for a public or quasi-public use or purpose by a competent authority,
but only on a temporary basis, then in such event this Lease shall continue in
full force and effect, without any abatement of rent whatsoever, but the Award
paid on account of such temporary taking shall be paid to Tenant in full
satisfaction of all claims of Tenant on account thereof.

  8.4   Payment to Tenant.

          Notwithstanding the provisions of this Article VIII, in the event of a
termination of this Lease on account of a taking, then in such event Landlord
agrees that Tenant may prosecute a claim in such condemnation proceeding for
(a) the reasonable relocation and

 



--------------------------------------------------------------------------------



 



moving costs incurred by Tenant on account thereof, (b) the unamortized balance
of Tenant’s leasehold improvements to the Leased Premises, which balance shall
be calculated by amortizing such costs on a straight-line basis over the initial
fifteen (15) year Lease term, and (c) the value of the remaining leasehold
interest of Tenant for the then existing term of this Lease. Tenant agrees that
it shall not have the right to claim any other compensation in such proceeding.
IX. MAINTENANCE AND ALTERATIONS

  9.1   Landlord’s Maintenance.     (a)   Landlord shall perform all
maintenance, repairs and replacements of the roof, including the heat/smoke
evacuation fans and vents, the utility lines (as the same may be upgraded by
Tenant) leading to the Leased Premises up to the point of entry, the foundation,
floor slabs, parking and dock areas and all exterior and structural components
of the Leased Premises (unless caused by Tenant’s use of or alterations to the
Leased Premises). Subject to the limitation set forth in Section 4.3, Tenant
shall pay to Landlord Tenant’s Pro Rata Share of the costs and expenses incurred
by Landlord in fulfilling its obligations under this Section 9.1 pursuant to the
reimbursement provisions set forth in Section 14.2 below, except that, subject
to Section 6.1(d) hereof, if the necessity for any such maintenance, repairs or
replacements results from any act or omission or negligence of Tenant, its
agents, employees, contractors, customers or invitees, Tenant shall pay to
Landlord all of the costs and expenses incurred by Landlord in performing such
work. Such payment shall be additional rent hereunder and shall be paid to
Landlord within thirty (30) days after Landlord bills Tenant therefor. Landlord
shall, in any event, have ten (10) days after notice from Tenant stating the
need for repairs to commence such repairs (unless an emergency in which event
Landlord shall proceed forthwith), and Landlord shall thereafter proceed with
due diligence to complete same.     (b)   Notwithstanding the provisions of
Paragraph (a) above, Landlord shall not be obligated to repair the following:
(i) the dock doors, dock seals or dock bumpers, (ii) elevators or material
lifts, (iii) exterior or interior of any doors, windows and plate glass
surrounding the Leased Premises; (iv) HVAC in the Leased Premises, except as set
forth in Section 9.3 below; and (v) damage to Tenant’s improvements or personal
property caused by any casualty, burglary, break-in, vandalism, war or act of
God. Landlord represents and warrants that as of the completion of Landlord’s
Work in the initial Leased Premises and as of the delivery to Tenant of the
additional portions of the Leased Premises that the items in (ii) and
(iii) above are in good working order and repair.     9.2   Tenant’s
Maintenance.

          Except as provided in Section 9.1 and 9.3 hereof, Tenant shall keep
and

 



--------------------------------------------------------------------------------



 



maintain the entire interior of the Leased Premises, specifically including,
without limitation, pipes and conduits in good condition and repair and all
interior utility systems exclusively serving the Leased Premises. Landlord shall
assign to Tenant any existing warranties covering all matters to be repaired and
maintained by Tenant. Tenant shall keep the Leased Premises from falling out of
repair or deteriorating and shall keep the same safe, secure and clean and in
full compliance with all health and safety regulations in force. Nothing in
Section 1.6(a) shall be deemed to limit Tenant’s obligation under this
Section 9.2. Tenant shall promptly remove any debris left by Tenant, its
employees, agents, contractors or invitees in the parking area or other exterior
areas of the Real Estate. Tenant agrees to cooperate with any other tenants on
the Real Estate in connection with exterior maintenance and repairs not
performed by Landlord hereunder to the end that any exterior repairs and
maintenance will be performed in a uniform manner acceptable to Landlord. In
connection therewith, Tenant and such other tenants may agree among themselves
as to the allocation of costs and responsibilities.

  9.3   HVAC Maintenance, Repair and Replacement.

          Landlord shall deliver all the heating, ventilating and air
conditioning units and related equipment and elements (collectively, “HVAC”) in
the initial Leased Premises and in each additional portion of the Leased
Premises to Tenant on the Delivery Date in good working order and condition as
of the date of delivery of same to Tenant. Thereafter, Tenant shall maintain the
HVAC at Tenant’s cost and shall also maintain a preventative maintenance program
with a service level at least as set forth in that Mechanical Equipment
Inventory dated October 4, 2007 prepared by Engineering Excellence, Inc. Tenant
shall perform any needed repairs to the HVAC, and Landlord shall reimburse
Tenant for the cost of such repairs only to the extent that during Lease Years 1
through 5, either (i) the repair cost for any individual unit exceeds $2,000 per
repair occurrence, or (ii) the collective cost of repair for all units exceeds
$10,000 annually during Lease Years 1 and 2 or $20,000 annually during Lease
Years 3, 4 and 5. Upon receipt of a reasonably detailed invoice from Tenant,
Landlord shall reimburse Tenant within 30 days.
          If replacement of HVAC units or elements is required, as determined by
Tenant in Tenant’s reasonable judgment, then Tenant shall perform such
replacement. For replacements occurring in (i) Lease Years 1 and 2, Landlord
shall reimburse Tenant 100% of the cost of such replacements, (ii) Lease Years
3, 4 and 5, Landlord shall reimburse Tenant 50% of the cost of such
replacements, and (iii) Lease Year 6 and thereafter, Landlord shall have no
obligation to reimburse Tenant. Notwithstanding the foregoing, if Tenant
performs any replacement of HVAC units or elements that may be capitalized under
generally accepted accounting principles, then Landlord shall reimburse Tenant
for the portion of the cost of such replacement calculated as follows: the cost
of such replacement shall be amortized over its useful life on a straight-line
basis (but in no event less than 120 months), and Landlord’s portion shall be
the per month cost multiplied by the number of months of useful life in excess
of the months remaining in the Term or Option Term as the case may be. Upon
receipt of a reasonably detailed invoice from Tenant, Landlord shall reimburse
Tenant within 30 days.

 



--------------------------------------------------------------------------------



 



  9.4   Alterations.     (a)   Subsequent to the completion of Landlord’s Work,
Tenant shall thereafter make all additions, improvements and alterations on the
Leased Premises, and on and to the appurtenances and equipment thereof, required
on account of Tenant’s particular use of the Leased Premises and required by any
governmental authority or which may be made necessary by the act or neglect of
Tenant, its employees, agents or contractors, or any persons, firm or
corporation claiming by, through or under Tenant. Tenant shall also be entitled
to construct non-load bearing partition walls without Landlord’s consent. Except
as provided in the immediately preceding sentences, Tenant shall not create any
openings in the roof or exterior walls, or make any other exterior or structural
alterations to the Leased Premises (hereinafter “Alterations”) without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld by Landlord. Any alterations or improvements by Tenant which alter the
location of partition walls, fire walls or other fire protection shall require
the prior written consent of the Landlord, which consent shall not be
unreasonably withheld.     (b)   As to any Alterations which Tenant is required
hereunder to perform or to which Landlord consents and as to work performed
pursuant to Article XVIII hereof, such work shall be performed with new
materials, in a workman-like manner, strictly in accordance with plans and
specifications therefor first approved in writing by Landlord, which approval
shall not be unreasonably withheld, and in accordance with all applicable Laws.
Tenant shall, prior to the commencement of such work, deliver to Landlord copies
of all required permits, and builders risk (or installation floater) insurance
coverage to the extent of the cost of the Alterations. Tenant shall permit
Landlord to monitor construction operations in connection with such work, and to
restrict, as may reasonably be required, the passage of manpower and materials,
and the conducting of construction activity in order to avoid unreasonable
disruption, hazard or inconvenience to Landlord or other tenants of the Real
Estate or to Permitted Parties or damage to the Real Estate or the Leased
Premises. Upon completion of any such work by or on behalf of Tenant, Tenant
shall provide Landlord with such documents as Landlord may reasonably require
(including, without limitation, sworn contractors’ statements and supporting
lien waivers) evidencing payment in full for such work, and “as built” working
drawings or final working drawings marked by the general contractor to show
changes made in the field. In the event Tenant performs any work not in
compliance with the provisions of this Section 9.3(b), Tenant shall, upon
written notice from Landlord, immediately remove such work and restore the
Leased Premises to their condition immediately prior to the performance thereof.
If Tenant fails so to remove such work and restore the Leased Premises as
aforesaid, Landlord may, at its option, and in addition to all other rights or
remedies of Landlord under this Lease, at law or in equity, enter the Leased
Premises and perform said obligation of Tenant and Tenant shall

 



--------------------------------------------------------------------------------



 



      reimburse Landlord for the cost to the Landlord thereof, immediately upon
being billed therefor by Landlord. Such entry by Landlord shall not be deemed an
eviction or disturbance of Tenant’s use or possession of the Leased Premises nor
render Landlord liable in any manner to Tenant.     (c)   In no event shall
Tenant be entitled to use the roof of the Leased Premises or any other roof on
the Real Estate without the prior written consent of Landlord, which consent may
be granted or withheld in Landlord’s sole discretion. In the event Tenant
obtains Landlord’s consent to utilize the roof of the Leased Premises or any
other roof of a building on the Real Estate, Tenant shall only use Landlord’s
roofing contractor for all purposes for which Landlord has consented.     (d)  
All improvements and Alterations made to the Leased Premises by Tenant shall,
immediately upon attachment to the Leased Premises or installation thereof, be
deemed the property of Landlord and Tenant shall have no further right or claim
to the title thereof.     (e)   Tenant shall have the right upon written notice
to Landlord to install satellite equipment upon the roof of the Leased Premises,
subject to Landlord’s approval of the equipment and the manner of installation,
which approval shall not be unreasonably withheld or delayed. Tenant agrees to
indemnify and hold harmless Landlord and Landlord’s Protected Parties from any
loss, cost or expense (including damage to property and injury to person)
arising out of the installation, maintenance, operation, repair, replacement and
removal of such equipment. Tenant further agrees that such equipment shall not
(i) violate any Laws, including, without limitation, those promulgated by the
Federal Aviation Administration (“FAA”), (ii) interfere with any other tenants
located at the Columbus International Aircenter, or (iii) result in an unsightly
condition. Tenant shall be fully responsible for the maintenance and repair of
such equipment and shall remove such equipment at the expiration or early
termination of the Term of the Lease.

X. ASSIGNMENT AND SUBLETTING

  10.1   Consent Required.     (a)   Tenant may assign, sublet, convey or
mortgage its leasehold interest in the Leased Premises only with the consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, and Tenant shall remain fully liable hereunder. If Tenant assigns the
Lease or enters into any sublease of the Leased Premises, Tenant shall deliver
written notice thereof to Landlord within thirty (30) days after the effective
date thereof. Any proposed assignment or sublease shall be expressly subject to
the terms, conditions and covenants of this Lease and the use of such sublessee
or assignee shall be compatible with the general character of the Real Estate.
Any proposed assignment shall contain a written assumption by assignee of

 



--------------------------------------------------------------------------------



 



      all of Tenant’s obligations under this Lease. Any sublease shall
(i) provide that the sublease is subject and subordinate to this Lease;
(ii) provide that the sublessee shall procure and maintain the insurance
required of Tenant in accordance with the terms of Section 6.2(b) and
Section 9.4(b) hereof, and (iii) provide for a copy to Landlord of notice of
default by either party.     (b)   No permitted assignment shall be effective
and no permitted sublease shall commence unless and until any default by Tenant
hereunder shall have been cured. No permitted assignment or subletting shall
relieve Tenant from Tenant’s obligations and agreements hereunder and Tenant
shall continue to be liable as a principal and not as a guarantor or surety to
the same extent as though no assignment or subletting had been made.     10.2  
Other Transfer of Lease.

          Tenant shall not allow or permit any transfer of this Lease, or any
interest hereunder, by operation of law, or convey, mortgage, pledge, or
encumber this Lease or any interest therein.
XI. LIENS AND ENCUMBRANCES

  11.1   Encumbering Title.

          Tenant shall not do any act which shall in any way encumber the title
of Landlord in and to the Leased Premises or the Real Estate, nor shall the
interest or estate of Landlord in the Leased Premises or the Real Estate be in
any way subject to any claim by way of lien or encumbrance, whether by operation
of law or by virtue of any express or implied contract by Tenant. Any claim to,
or lien upon, the Leased Premises or the Real Estate arising from any act or
omission of Tenant shall accrue only against the leasehold estate of Tenant and
shall be subject and subordinate to the paramount title and rights of Landlord
in and to the Leased Premises and the Real Estate. Tenant shall have the option
to record a Notice of Commencement, approved in advance by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

  11.2   Liens and Right to Contest.

          Tenant shall not permit the Leased Premises or the Real Estate to
become subject to any mechanics’, laborers’ or materialmen’s lien on account of
labor or material furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed on the Leased Premises by, or at the direction or sufferance of
Tenant. In the event a mechanic’s lien is filed against the Leased Premises or
the Real Estate due to work performed by or on behalf of Tenant, Tenant shall
discharge or bond off same within fifteen (15) days from Tenant’s receipt of
written evidence of the filing thereof. If Tenant fails to discharge or bond off
said lien, Landlord may bond off or pay same without inquiring into the validity
or merits of such lien, and all sums so advanced shall be paid on demand by
Tenant as additional rent. Tenant hereby agrees to indemnify and hold Landlord
harmless for any liability, cost, damage and

 



--------------------------------------------------------------------------------



 



expense occasioned by any mechanic’s lien filed against the Leased Premises or
the Real Estate on account of labor or material furnished to Tenant or claimed
to have been furnished to Tenant in connection with the Leased Premises or the
Real Estate.
XII. UTILITIES

  12.1   Utilities.     (a)   Prior to the Commencement Date, Landlord shall
provide water, sewer, electric and gas service to the Leased Premises. Tenant
acknowledges that electric, gas, water and sewer utilities for the Leased
Premises are provided by Landlord and billed by Landlord or its agent to Tenant
(i) for water and sewer service, as calculated below in Section 12.1(d), and
(ii) for electric and gas service based upon Tenant’s proportionate share
computed by multiplying the cost of gas and electrical service for Building 3 of
the Columbus International Aircenter by a fraction the numerator of which is the
square footage of the Premises and the denominator of which is the square
footage of said Building 3, which building square footage for purposes of this
Section 12.1 shall be 811,000 square feet. Landlord shall not be liable for the
quality or quantity of or interference involving any such utilities. During the
term hereof, whether the Leased Premises are occupied or unoccupied, Tenant
agrees to maintain heat sufficient to heat the Leased Premises so as to avert
any damage to the Leased Premises on account of cold weather.     (b)   Except
as provided herein, Landlord shall not be liable in damages or otherwise for any
failure or interruption of any utility service being furnished to the Leased
Premises. In the event any utility service to the Leased Premises shall be
interrupted (a) for seventy-two (72) hours or more or (b) due to the negligent
act or omission of the Landlord, its agents, contractors, or employees, rent and
all charges payable hereunder shall equitably abate until such services are
fully restored.     (c)   Tenant agrees to be responsible for its rubbish
removal for the Leased Premises.     (d)   Tenant’s obligation to Landlord for
water and sewer utilities shall be 100% for the Leased Premises and 33.3% for
the future Leased Premises not then delivered to Tenant. Tenant’s obligation
shall be computed as the sum of (i) Tenant’s Pro Rata Share for usage of water
and sewer utilities, plus (ii) one-third of the Pro Rata Share for usage of
water and sewer utilities for an area equal to 811,000 sf minus the then
leaseable area of the Leased Premises. Simultaneous with the billing to Tenant
of its water and sewer charges for the Leased Premises, Landlord shall provide
Tenant with details regarding the calculations used by Landlord in computing
Tenant’s proportionate share of same. Tenant shall pay for such usage within
30 days of receipt of a reasonably detailed invoice therefore from Landlord.

 



--------------------------------------------------------------------------------



 



XIII. INDEMNITY

  13.1   Indemnity.

          Tenant will protect, indemnify and save harmless Landlord Protected
Parties (as defined in Section 6.1) from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including without limitation, reasonable attorneys’ fees and expenses) imposed
upon or incurred by or asserted against Landlord by reason of (i) any failure on
the part of Tenant to perform or comply with any of the terms of this Lease;
(ii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof; (iii) any
violations or alleged violations of airport security regulations by Tenant and
all Permitted Parties of Tenant; (iv) any use of the Leased Premises by Tenant,
including but not limited to, the use of electronic or radar monitoring or
transmission equipment or related transmissions; or (v) any and all liability,
fines or other charges incurred as a result of alleged violations of airport or
aviation security regulations by Tenant and its Permitted Parties. In case any
action, suit or proceeding is brought against Landlord by reason of any
occurrence described in this Section 13.1, Tenant will, at Tenant’s expense, by
counsel approved by Landlord, resist and defend such action, suit or proceeding,
or cause the same to be resisted and defended. The costs indemnified against
hereunder and assumed under Article VI include, without limitation, any claims
due to loss suffered by the Landlord, Landlord’s other tenants, the Permitted
Parties, the Columbus Regional Airport Authority, the tenants of the Columbus
Airport Authority, or the City of Columbus, Ohio. The obligations of Tenant
under this Section 13.1 shall survive the expiration or earlier termination of
this Lease.
          Landlord will protect, indemnify and save harmless Tenant Protected
Parties (as defined in Section 6.1) from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including without limitation, reasonable attorneys’ fees and expenses) imposed
upon or incurred by or asserted against Tenant by reason of (i) any failure on
the part of Landlord to perform or comply with any of the terms of this Lease,
(ii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof by
Landlord, or (iii) any violations or alleged violations of airport security
regulations by Landlord and all Permitted Parties of Landlord. In case any
action, suit or proceeding is brought against Tenant by reason of any occurrence
described in this Section 13.1, Landlord will, at Landlord’s expense, by counsel
approved by Tenant, resist and defend such action, suit or proceeding, or cause
the same to be resisted and defended. The costs indemnified against hereunder
and assumed under Article VI include, without limitation, any claims due to loss
suffered by the Tenant, the Permitted Parties, the Columbus Regional Airport
Authority, the tenants of the Columbus Regional Airport Authority, or the City
of Columbus, Ohio. The obligations of Landlord under this Section 13.1 shall
survive the expiration or earlier termination of this Lease.

 



--------------------------------------------------------------------------------



 



XIV. RIGHTS RESERVED TO LANDLORD

  14.1   Rights Reserved to Landlord.

          Without limiting any other rights reserved or available to Landlord
under this Lease, at law or in equity, Landlord, on behalf of itself and Agent
reserves the following rights to be exercised at Landlord’s election:

  (a)   Upon reasonable advance notice to inspect the Leased Premises;     (b)  
Upon reasonable advance notice and with appropriate supervision, to show the
Leased Premises to prospective purchasers, mortgagees, or other persons having a
legitimate interest in viewing the same, and, at any time within one (1) year
prior to the expiration of the Lease term, to persons wishing to rent the Leased
Premises;     (c)   During the last year of the Lease term, to place and
maintain the usual “For Rent” sign on the Real Estate (but not in or on the
Leased Premises), and at any time during the Lease term to place and maintain
“For Sale” signs on the Real Estate (but not in or on the Leased Premises); and
    (d)   If Tenant shall theretofore have vacated the Leased Premises (but not
earlier than during the last ninety (90) days of the Lease term), to decorate,
remodel, repair, alter or otherwise prepare the Leased Premises for new
occupancy.     (e)   To promulgate rules and regulations for the operation and
use of the Common Areas, including the parking areas for the common use and
benefit of the tenants of the Real Estate and their customers and invitees.
Subject to the limitations set forth in Section 21.17 regarding parking and
access, Landlord shall at all times have exclusive control of the Common Areas
and may at any time and from time to time: (i) modify and amend reasonable rules
and regulations for the use of the Common Areas, which rules and regulations
shall be binding upon the Tenant upon delivery of a copy thereof to the Tenant;
(ii) temporarily close any part of the Common Areas, including but not limited
to closing the streets, sidewalks, road or other facilities to the extent
necessary to prevent a dedication thereof or the accrual of rights of any person
or of the public therein; (iii) exclude and restrain anyone from the use or
occupancy of the Common Areas or any part thereof except bona fide employees,
invitees, guests, customers and suppliers of the tenants of the Real Estate who
use said areas in accordance with the rules and regulations established by
Landlord; (iv) engage others to operate and maintain all or any part of the
Common Areas, on such terms and conditions as Landlord shall, in its sole
judgment, deem reasonable and proper; and (v) make such changes in the Common
Areas as in its opinion are in the best interest of the Real Estate, including
but not limited to changing the location of walkways, service areas, driveways,
entrances, existing automobile parking spaces and

 



--------------------------------------------------------------------------------



 



    other facilities, changing the direction and flow of traffic and
establishing prohibited areas.     (f)   Remove any obstructions in the Common
Areas created or permitted by Tenant, including towing vehicles parked in
restricted parking zones at Tenant’s sole cost and expense.

Upon reasonable advance notice and with appropriate supervision, Landlord may
enter upon the Leased Premises for any and all of said purposes and may exercise
any and all of the foregoing rights hereby reserved, during normal business
hours unless an emergency exists, without being deemed guilty of any eviction or
disturbance of Tenant’s use or possession of the Leased Premises, and without
being liable in any manner to Tenant.

  14.2   Maintenance Costs.     (a)   Subject to the limitation set forth in
Section 4.3, Tenant shall pay to Landlord, as additional rental, in monthly
installments based on Landlord’s estimates, from time to time, simultaneously
with payment of minimum rental called for under Article IV, Tenant’s Pro Rata
Share of the “Maintenance Cost” for the operation, maintenance, repair and
replacement of the Common Areas and those costs incurred by Landlord pursuant to
Section 9.1 above.     (b)   The Maintenance Costs for the Common Areas shall be
computed on an accrual basis, and shall include all costs incurred by Landlord
in connection with operating, securing, maintaining, repairing and replacing the
Common Areas, including by way of example but not limitation: (i) cost of labor
(including workmen’s compensation insurance, employee benefits and payroll
taxes); (ii) materials, and supplies used or consumed in the maintenance or
operation of the Common Area; (iii) to the extent not included in
Section 12.1(b), the cost of operating and repairing of the lighting; (iv)
cleaning, painting, removing of rubbish or debris, snow and ice, private
security services, and inspecting the Common Areas; (v) the cost of repairing
and/or replacing paving, curbs, walkways, parking lots, markings, directional or
other signs; landscaping, and drainage and lighting facilities; (vi) rental paid
for maintenance of machinery and equipment; (vii) to the extent not included in
Section 6.5, cost of insurance for public liability and property insurance and
boiler and machinery insurance for property in the Common Areas which are not
part of the building, and crime insurance; (viii) one-half (1/2) of all costs
properly chargeable to a capital account and (ix) a reasonable allowance to
Landlord for Landlord’s supervision, which allowance shall not in an accounting
year exceed ten percent (10%) of the total of all Maintenance Costs (excluding
item (vii) above) for such accounting year (all of the foregoing are
collectively referred to herein as “Maintenance Costs.” Maintenance Costs shall
not include greater than one-half (1/2) of any costs incurred by Landlord
properly chargeable to a capital account.     (c)   Landlord shall maintain
accurate and detailed records of all Maintenance

 



--------------------------------------------------------------------------------



 



      Costs for the Common Areas.     (d)   Tenant’s Pro Rata Share of all
Maintenance Costs shall be computed by Landlord within ninety (90) days after
the end of each accounting year (which Landlord may change from time to time).
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Maintenance Costs incurred during such accounting year and Tenant’s Pro
Rata Share thereof. To the extent Tenant’s Pro Rata Share of such costs is
greater than the sums paid by Tenant for such year, the difference shall be
billed to and paid by Tenant within thirty (30) days after Tenant’s receipt of
said bill. Any shortfall shall be credited against future installments of rent.
Tenant’s estimated monthly Maintenance Costs thereafter may be adjusted by
written notice from Landlord.

XV. QUIET ENJOYMENT

  15.1   Quiet Enjoyment.

          So long as Tenant is not in default under the covenants and agreements
of this Lease, Tenant’s quiet and peaceable enjoyment of the Leased Premises
shall not be disturbed or interfered with by Landlord or by any person claiming
by, through or under Landlord.
XVI. SUBORDINATION OR SUPERIORITY

  16.1   Subordination or Superiority.     (a)   This Lease is subject and
subordinate to the lien of any deed of trust, mortgage or mortgages now placed
upon Landlord’s interest in the Real Estate. Landlord shall use good faith
efforts to obtain a commercially reasonable non-disturbance agreement for Tenant
from its existing lender on or before the Rent Commencement Date. The parties
agree that the non-disturbance agreement attached hereto as Exhibit D is
commercially reasonable. In the event Tenant has not received a fully executed
commercially reasonable non-disturbance agreement within six (6) months from the
date of this Lease, Tenant’s obligation to pay Annual Rent (but not Additional
Rent) hereunder shall be deferred commencing upon the expiration of such six
(6) month period until such time as said non-disturbance agreement is fully
executed and delivered to Tenant.     (b)   Landlord reserves the right to
subject and subordinate this Lease at all times to the lien of any deed of
trust, mortgage or mortgages hereafter placed upon Landlord’s interest in the
Leased Premises; provided, however, that no default by Landlord, under any deed
of trust, mortgage or mortgages, shall affect Tenant’s rights under this Lease,
so long as Tenant performs the obligations imposed upon it hereunder and is not
in default hereunder, and Tenant attorns to the holder of such deed of trust or
mortgage, its assignee

 



--------------------------------------------------------------------------------



 



    or the purchaser at any foreclosure sale. Tenant shall execute a
commercially reasonable instrument presented to Tenant for the purpose of
effecting such subordination so long as the subordination is substantially in
the form attached as Exhibit D. It is a condition, however, to the subordination
and lien provisions herein provided, that Landlord shall procure from any such
mortgagee an agreement in writing, which shall be delivered to Tenant or
contained in the aforesaid subordination agreement, providing in substance that
so long as Tenant shall faithfully discharge the obligations on its part to be
kept and performed under the terms of this Lease and is not in default under the
terms hereof, its tenancy will not be disturbed nor this Lease affected by any
default under such mortgage.     (c)   Wherever notice is required to be given
to Landlord pursuant to the terms of this Lease, Tenant will likewise give such
notice to any mortgagee of Landlord’s interest in the Leased Premises upon
notice of such mortgagee’s name and address from Landlord. Furthermore, such
mortgagee shall have the same rights to cure any default on the part of Landlord
that Landlord would have had.

XVII. SURRENDER

  17.1   Surrender.

          Upon the termination of this Lease, whether by forfeiture, lapse of
time or otherwise, or upon termination of Tenant’s right to possession of the
Leased Premises, Tenant will at once surrender and deliver up the Leased
Premises, together with all improvements thereon, to Landlord, in good condition
and repair, reasonable wear and tear and loss by fire or other casualty
excepted; conditions existing because of Tenant’s failure to perform
maintenance, repairs or replacements as required herein, or because of Tenant’s
particular use of the Leased Premises (even if permitted pursuant to
Section 1.6(a) hereof), shall not be deemed “reasonable wear and tear.” Tenant
shall deliver to Agent all keys to all doors therein. As used herein, the term
“improvements” shall include, without limitation, all plumbing, lighting,
electrical, heating, cooling and ventilating fixtures and equipment, and all
Alterations (as said term is defined in Section 9.4 hereof) whether or not
permitted under said Section 9.4. All alterations, including the Alterations,
improvements and additions, temporary or permanent, made in or upon the Leased
Premises by Tenant, or made by Landlord on Tenant’s behalf, shall become
Landlord’s property immediately upon installation thereof and shall remain upon
the Leased Premises on any such termination without compensation, allowance or
credit to Tenant; provided, however, that Landlord shall have the right to
require Tenant to remove any alterations, including the Alterations, and to
restore the Leased Premises to their condition prior to the making of any such
alterations, repairing any damage occasioned by such removal and restoration,
unless Landlord has consented to the installation thereof, in which event no
such removal may be required by Landlord. If Landlord requires removal of any
alterations and Tenant does not make such removal in accordance with this
Section at the time of such termination, or within thirty (30) days after such
request, whichever is later, Landlord may remove the same (and repair any damage
occasioned thereby), and dispose thereof or, at its election, deliver the same
to

 



--------------------------------------------------------------------------------



 



any other place of business of Tenant or warehouse the same. Tenant shall pay
the reasonable costs of such removal, repair, delivery and warehousing to
Landlord on demand.

  17.2   Removal of Tenant’s Property.

          Upon the termination of this Lease by lapse of time, Tenant shall
remove Tenant’s articles of personal property incident to Tenant’s business
(“Trade Fixtures”); provided, however, that Tenant shall repair any damage to
the Leased Premises which may result from such removal, and shall restore the
Leased Premises to the same condition as prior to the installation thereof. If
Tenant does not remove Tenant’s Trade Fixtures from the Leased Premises prior to
the expiration or earlier termination of the Lease Term, Landlord, may, at its
option, remove the same (and repair any damage occasioned thereby) and dispose
thereof or deliver the same to any other place of business of Tenant or
warehouse the same, and Tenant shall pay the cost of such removal, repair,
delivery and warehousing to Landlord on demand, or Landlord may treat such Trade
Fixtures as having been conveyed to Landlord with this Lease as a bill of sale,
without further payment or credit by Landlord to Tenant.

  17.3   Holding Over.

          Tenant shall have no right to occupy the Leased Premises or any
portion thereof after the expiration of the Lease or after termination of the
Lease or of Tenant’s right to possession pursuant to Section 19.2 hereof. In the
event Tenant or any party claiming by, through or under Tenant holds over,
Landlord may exercise any and all remedies available to it at law or in equity
to recover possession of the Leased Premises. For each month or partial month
that Tenant or any party claiming by, through or under Tenant remains in
occupancy of all or any portion of the Leased Premises after the expiration of
the Lease or after termination of the Lease or Tenant’s right to possession,
Tenant shall pay monthly rental at a rate equal to 125% of the rate of rent and
other charges payable by Tenant hereunder immediately prior to the expiration or
other termination of the Lease or of Tenant’s right to possession. The
acceptance by Landlord of any lesser sum shall be construed as a payment on
account and not in satisfaction of damages for such holding over.
XVIII. ENVIRONMENTAL CONDITIONS

  18.1   “Environmental Condition” Defined.

          As used in this Lease, the phrase “Environmental Condition” shall
mean: (a) any adverse condition relating to surface water, ground water,
drinking water supply, land, surface or subsurface strata or the ambient air,
and includes, without limitation, air, land and water pollutants, noise,
vibration, light and odors, or (b) any condition which may result in a claim of
liability under the Comprehensive Environment Response Compensation and
Liability Act, as amended (“CERCLA”), or the Resource Conservation and Recovery
Act (“RCRA”), or any claim of violation of the Clean Air Act, the Clean Water
Act, the Toxic Substance Control Act (“TOSCA”), or (c) any claim of liability or
of violation under any

 



--------------------------------------------------------------------------------



 



federal statute hereafter enacted dealing with the protection of the environment
or with the health and safety of employees or members of the general public, or
under any rule, regulation, permit or plan under any of the foregoing, or under
any Laws now or hereafter promulgated by the state in which the Leased Premises
are located, or any political subdivision thereof, relating to such matters
(collectively “Environmental Laws”). Except as disclosed to Tenant in writing
prior to the execution of this Lease in the (i) Building 3, Columbus
International Aircenter, Project EC 072607 by Edgecon, Inc. dated August 28,
2007, and (ii) Building 3 Air Sampling Reports — August 2007, Columbus,
International Aircenter, Columbus, Ohio by Brown and Caldwell Ohio LLC dated
September 5, 2007, Landlord hereby represents and warrants to Tenant that there
is no Environmental Condition known to Landlord which would prevent the use of
the Building by Tenant for the Purpose or adversely affect any of Tenant’s
employees, contractors, agents, invitees.

  18.2   Compliance by Tenant.

          Tenant shall, at all times during the Lease term, comply with all
Environmental Laws applicable to the Leased Premises and shall not, in the use
and occupancy of the Leased Premises, cause or contribute to, or permit or
suffer any other party to cause or contribute to any Environmental Condition on
or about the Leased Premises. Tenant shall not, however, be responsible for
environmental conditions existing prior to Tenant’s possession of the Leased
Premises except for Tenant’s acts or omissions that worsen, in any way, said
conditions, and only to the extent of the worsening. Landlord shall use its best
efforts to cause its predecessor in interest, the United States of America, to
be responsible for all monitoring, remediation or other obligations regarding
the pre-existing Environmental Conditions which it is to perform. Landlord shall
be responsible for all pre-existing Environmental Conditions other than those
which the United States of America is to perform. In the event that the United
States of America fails to perform as provided above, Landlord agrees that
Landlord and not Tenant shall be responsible for said pre-existing Environmental
Conditions. Without limiting the generality of the foregoing, Tenant shall not,
without the prior written consent of Landlord, receive, keep, maintain or use on
or about Leased Premises any substance as to which a filing with a local
emergency planning committee, the State Emergency Response Commission or the
fire department having jurisdiction over the Leased Premises is required
pursuant to ‘311 and/or ‘312 of the Comprehensive Environmental Response,
Compensation or Liability Act of 1980, as amended by the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”) (which latter Act includes the Emergency
Planning and Community Right-To-Know Act of 1986); in the event Tenant makes a
filing pursuant to SARA or maintains substances as to which a filing would be
required, Tenant shall simultaneously deliver copies thereof to Agent, or notify
Agent in writing of the presence of those substances.

  18.3   Environmental Indemnity.

          Tenant shall protect, indemnify and save harmless Landlord, Agent and
all of their respective members, directors, officers, employees and agents from
and against all liabilities, obligations, claims damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) of whatever kind or nature, contingent or otherwise, known or
unknown, incurred or imposed, based upon any

 



--------------------------------------------------------------------------------



 



Environmental Laws or resulting from any Environmental Condition on or about the
Leased Premises which occurs due to the acts or omissions of Tenant or the
Permitted Parties of Tenant (“Tenant Contamination”). In case any action, suit
or proceeding is brought against any of the parties indemnified herein by reason
of any Tenant Contamination, Tenant will, at Tenant’s expense, by counsel
reasonably approved by Landlord, resist and defend such action, suit or
proceeding, or cause the same to be resisted and defended. The obligations of
Tenant under this Section 18.3 shall survive the expiration or earlier
termination of this Lease, and Tenant shall, notwithstanding a termination of
this Lease, continue to pay rent for the Leased Premises in the same amount paid
during the last year of the term hereof until such time as all remediation work
required to cure such matter has been completed.
          Landlord shall protect, indemnify and save harmless Tenant and all of
its respective members, directors, officers, employees and agents from and
against all liabilities, obligations, claims damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) of whatever kind or nature, contingent or otherwise, known or
unknown, incurred or imposed, based upon any Environmental Laws or resulting
from any Environmental Condition on or about the Leased Premises which occurs
due to the acts or omissions of Landlord or the Permitted Parties of Landlord
(“Landlord Contamination”). In case any action, suit or proceeding is brought
against any of the parties indemnified herein by reason of any Landlord
Contamination, Landlord will, at Landlord’s expense, by counsel reasonably
approved by Tenant, resist and defend such action, suit or proceeding, or cause
the same to be resisted and defended. During any remediation necessitated of any
Landlord Contamination, the rent payable hereunder shall be equitably adjusted
to the extent of any material adverse interference with Tenant’s use and
occupancy of the Leased Premises. The obligations of Landlord under this
Section 18.3 shall survive the expiration or earlier termination of this Lease.

  18.4   Testing and Remedial Work.

          Landlord may conduct tests and routine audits on or about the Leased
Premises for the purpose of determining the presence of any Environmental
Condition. If such tests and/or audits indicate the presence of an Environmental
Condition on or about the Leased Premises which occurs due to the acts or
omissions of Tenant or its Permitted Parties, Tenant shall, in addition to its
other obligations hereunder, reimburse Landlord for the cost of conducting such
tests. Without limiting Tenant’s liability under Section 18.3 hereof, in the
event of any such Environmental Condition, Tenant shall promptly and at its sole
cost and expense, take any and all steps necessary to remedy the same, complying
with all provisions of applicable Laws and with Section 9.4(b) hereof. If Tenant
fails to promptly remedy same, then Tenant shall deposit with Landlord an amount
sufficient to cause the remediation of same, based upon Landlord’s reasonable
estimate of the cost thereof, and upon completion of such work by Landlord,
Tenant shall pay to Landlord any shortfall promptly after Landlord bills Tenant
therefor, or Landlord shall promptly refund to Tenant any excess deposit, as the
case may be. Additionally, pursuant to a deed filed for record on October 17,
1997 as Instrument Number 199710170122033, Recorder’s Office, Franklin County,
Ohio (“Deed”), it is the obligation of the United States of America to undertake
certain environmental remediation on the Real Estate, which obligation may
interfere with Tenant’s use of the Leased Premises. Tenant agrees to make no
claim against the United

 



--------------------------------------------------------------------------------



 



States of America as a result of such interference so long as such remediation
is in accordance with the terms of the Deed.
XIX. REMEDIES

  19.1   Defaults.

          Tenant agrees that any one or more of the following events shall be
considered events of default as said term is used herein:

  (a)   Tenant shall be adjudged an involuntary bankrupt, or a decree or rider
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the Laws of any state, shall be entered, and any such decree
or judgment or order shall not have been vacated or set aside within sixty
(60) days from the date of entry or granting thereof; or     (b)   Tenant shall
file or admit the jurisdiction of the court and the material allegations
contained in any petition in bankruptcy or any petition pursuant to or
purporting to be pursuant to the Federal bankruptcy laws as now or hereafter
amended, or Tenant shall institute any proceeding or shall give its consent to
the institution of any proceedings for any relief of Tenant under any bankruptcy
or insolvency laws or any laws relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangements, composition or extension; or    
(c)   Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or     (d)   The Leased Premises are levied upon by any
revenue officer or similar officer on account of the actions of Tenant; or    
(e)   A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated or set aside within
sixty (60) days from the date of entry or granting thereof;     (f)   Tenant
shall abandon the Leased Premises during the term hereof; or     (g)   Tenant
shall default in any payment of rent or in any other payment required to be made
by Tenant hereunder when due as herein provided (all of which other payments
shall be deemed “additional rent” payable hereunder), or shall default under
Sections 6.1 or 6.2 hereof, and any such default shall continue for five
(5) business days after notice thereof in writing to Tenant; or     (h)   Tenant
shall fail to contest the validity of any lien or claimed lien and give security
to Landlord to assure payment thereof, or, having commenced to contest the same
and having given such security, shall fail to prosecute such

 



--------------------------------------------------------------------------------



 



      contest with diligence, or shall fail to have the same released and
satisfy any judgment rendered thereon, and such default continues for ten
(10) days after notice thereof in writing to Tenant; or     (i)   Tenant shall
default in keeping, observing or performing any of the other covenants or
agreements herein contained to be kept, observed and performed by Tenant, and
such default shall continue for thirty (30) days after notice thereof in writing
to Tenant, provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Tenant
shall not be deemed to be in default if it shall commence such cure within such
thirty (30) day period and thereafter rectify and cure such default with due
diligence; or     (j)   Tenant shall default under any agreement with the
Columbus Regional Airport Authority, the Federal Aviation Administration, the
Ohio Environmental Protection Agency, or with any other governmental entity with
respect to its operation and use of the Leased Premises.     (k)   Tenant shall
violate any provision of the Declaration of Restrictions and Easements and such
violation shall continue for fifteen (15) days after notice thereof from
Landlord to Tenant.     19.2   Remedies.

          Upon the occurrence of any one or more of such events of default,
Landlord may at its election terminate this Lease or terminate Tenant’s right to
possession only, without terminating the Lease. Upon termination of the Lease,
or upon any termination of Tenant’s right to possession without termination of
the Lease, Tenant shall surrender possession and vacate the Leased Premises
immediately, and deliver possession thereof to Landlord, and hereby grants to
Landlord the full and free right, without demand or notice of any kind to Tenant
except as hereinabove expressly provided for, to enter into and upon the Leased
Premises in such event with or without process of law and to repossess the
Leased Premises by force, self-help or otherwise without process of law as
Landlord’s former estate and to expel or remove Tenant and any other who may be
occupying or within the Leased Premises without being deemed in any manner
guilty of trespass, eviction, or forcible entry or detainer, without incurring
any liability for any damages resulting therefrom and without relinquishing
Landlord’s rights to rent or any other right given to Landlord hereunder or by
operation of law. Upon termination of the Lease, Landlord shall be entitled to
recover as damages all rent and other sums due and payable by Tenant on the date
of termination, plus (a) an amount equal to the value of the rent and other sums
provided herein to be paid by Tenant for the residue of the stated term hereof,
less the fair rental value of the Leased Premises for the residue of the stated
term (taking into account the time and expenses necessary to obtain a
replacement tenant or tenants, including expenses hereinafter described relating
to recovery of the Leased Premises, preparation for reletting and for reletting
itself), and (b) the cost of performing any other covenants to be performed by
Tenant. If Landlord elects to terminate Tenant’s right to possession only
without terminating the Lease, Landlord may, at Landlord’s option, enter into
the Leased

 



--------------------------------------------------------------------------------



 



Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as hereinabove provided, without such entry and
possession terminating the Lease or releasing Tenant, in whole or in part, from
Tenant’s obligations to pay the rent hereunder for the full term or from any
other of its obligations under this Lease. Landlord may relet all or any part of
the Leased Premises for such rent and upon such terms as shall be satisfactory
to Landlord (including the right to relet the Leased Premises for a term greater
or lesser than that remaining under the Lease term, and the right to relet the
Leased Premises as a part of a larger area, and the right to change the
character or use made of the Leased Premises). For the purpose of such
reletting, Landlord may decorate or make any repairs, changes, alterations or
additions in or to the Leased Premises that may be necessary or convenient. If
Landlord does not relet the Leased Premises, notwithstanding good faith efforts
to do so, Tenant shall continue to pay to Landlord on demand the monthly rent
due hereunder, and other sums provided herein to be paid by Tenant. If the
Leased Premises are relet and a sufficient sum shall not be realized from such
reletting after paying all of the expenses of such decorations, repairs,
changes, alterations, additions, the expenses of such reletting and the
collection of the rent accruing therefrom (including, but not by way of
limitation, attorneys’ fees and brokers’ commissions), to satisfy the rent and
other charges herein provided to be paid for the remainder of the Lease term,
Tenant shall pay to Landlord on demand any deficiency and Tenant agrees that
Landlord shall use reasonable efforts to mitigate its damages arising out of
Tenant’s default; Landlord shall not be deemed to have failed to use such
reasonable efforts by reason of the fact that Landlord has leased or sought to
lease other vacant premises owned by Landlord, whether on the Real Estate or
not, in preference to reletting the Leased Premises, or by reason of the fact
that Landlord has sought to relet the Leased Premises at a rental rate higher
than that payable by Tenant under the Lease (but not in excess of the then
current market rental rate). If Tenant shall default under Section 19.1(i) and
if such default cannot with due diligence be cured within said period of thirty
(30) days after notice in writing shall have been given to Tenant, and if Tenant
promptly commences to eliminate such default, and vigorously pursues such cure
to completion thereafter, then Landlord shall not have the right to declare said
term ended by reason of such default or to repossess without terminating the
Lease so long as Tenant is proceeding diligently and with reasonable dispatch to
take all steps and do all work required to cure such default, and does so cure
such default, provided, however, that the curing of any default in such manner
shall not be construed to limit or restrict the right of Landlord to declare the
said term ended or to repossess without terminating the Lease, and to enforce
all of its rights and remedies hereunder for any other default not timely cured.

  19.3   Remedies Cumulative.

          No remedy herein or otherwise conferred upon or reserved to Landlord
shall be considered to exclude or suspend any other remedy but the same shall be
cumulative and shall be in addition to every other remedy given hereunder, or
now or hereafter existing at law or in equity or by statute, and every power and
remedy given by this Lease to Landlord may be exercised from time to time and so
often as occasion may arise or as may be deemed expedient.

 



--------------------------------------------------------------------------------



 



  19.4   No Waiver.

          No delay or omission of Landlord to exercise any right or power
arising from any default shall impair any such right or power to be construed to
be a waiver of any such default or any acquiescence therein. No waiver of any
breach of any of the covenants of this Lease shall be construed, taken or held
to be a waiver of any other breach, or as a waiver, acquiescence in or consent
to any further or succeeding breach of the same covenant. The acceptance by
Landlord of any payment of rent or other charges hereunder after the termination
by Landlord of this Lease or of Tenant’s right to possession hereunder shall
not, in the absence of agreement in writing to the contrary to Landlord, be
deemed to restore this Lease or Tenant’s right to possession hereunder, as the
case may be, but shall be construed as a payment on account, and not in
satisfaction of damages due from Tenant to Landlord.

  19.5   Intentionally Deleted.     19.6   Delinquent Rent.

          In the event Tenant shall be late in the payment of rent or other
charges required to be paid hereunder more than two (2) times in any twelve
(12) calendar month period (provided notice of such payment or other monetary
default shall have been given to Tenant, but regardless of whether Tenant shall
have timely cured any such payment or other defaults of which notice was given),
and in addition to the other remedies set forth herein, Tenant shall pay to
Landlord, as liquidated damages, ten percent (10%) of such delinquent amount,
together with such delinquent amount.
XX. SECURITY DEPOSIT
[Intentionally Deleted]
XXI. MISCELLANEOUS

  21.1   Intentionally Deleted.     21.2   Estoppel Certificates.

          Landlord and Tenant shall, at any time and from time to time upon not
less than ten (10) days’ prior written request from the other, execute,
acknowledge and deliver to the requesting party, in form reasonably satisfactory
to the requesting party, a written statement certifying (if true) that Tenant
has accepted the Leased Premises, that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), that the other
party is not in default hereunder, the date to which the rental and other
charges have been paid in advance, if any, whether Tenant has any rights of
setoff or self-help under this Lease, and such other accurate certifications as
may reasonably be required by the requesting party or its mortgagee, agreeing to
give copies to any mortgagee of all notices required under this

 



--------------------------------------------------------------------------------



 



Lease and agreeing to afford the requesting party’s mortgagee a reasonable
opportunity to cure any default. It is intended that any such statement
delivered pursuant to this subsection may be relied upon by any prospective
purchaser or mortgagee of the Leased Premises or Real Estate and their
respective successors and assigns.

  21.3   Landlord’s and Tenant’s Right to Cure/Landlord Default.

          Landlord may, but shall not be obligated to, cure any default by
Tenant (specifically including, but not by way of limitation, Tenant’s failure
to obtain insurance, make repairs, or satisfy lien claims); and whenever
Landlord so elects, all costs and expenses paid by Landlord in curing such
default, including without limitation reasonable attorneys’ fees, shall be so
much additional rent due on the next rent date after such payment together with
interest (except in the case of said attorneys’ fees) at the highest rate then
payable by Tenant in the State of Ohio, or, in the absence of such a maximum
rate, at a rate per annum equal to four percent (4%) in excess of the announced
prime rate of interest of National City Bank of Columbus, Columbus, Ohio in
effect on the date of such advance, from the date of the advance to the date of
repayment by Tenant to Landlord.
          Any failure by Landlord to observe or perform any provision, covenant
or condition of this Lease to be observed or performed by Landlord, if such
failure continues for thirty (30) days after written notice thereof from Tenant
to Landlord, shall constitute a default by Landlord under this Lease, provided,
however, that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Landlord shall not be
deemed to be in default if it shall commence such cure within such thirty
(30) day period and thereafter rectify and cure such default with due diligence.
          Tenant may, but shall not be obligated to, cure any default by
Landlord solely with respect to the Leased Premises (specifically including, but
not by way of limitation, Landlord’s failure to obtain insurance or make
repairs); and whenever Tenant so elects, all reasonable costs and expenses are
paid by Tenant in curing such default, including without limitation reasonable
attorney’s fees, shall be reimbursed by Landlord to Tenant within thirty
(30) days after demand therefor, together with copies of all invoices evidencing
such expenditures, together with interest (except in the case of said attorneys’
fees) at the highest rate then payable by Landlord in the State of Ohio, or, in
the absence of such a maximum rate, at a rate per annum equal to four percent
(4%) in excess of the announced prime rate of interest of National City Bank of
Columbus, Columbus, Ohio in effect on the date of such advance, from the date of
the advance to the date of repayment by Landlord to Tenant. In the event
Landlord fails to reimburse Tenant within such thirty (30) days, Tenant shall
have the option to deduct the reasonable cost of the cure from twenty-five
percent (25%) of the rent and charges otherwise due hereunder. Tenant shall also
have any and all rights available under the Laws of the state in which the
Leased Premises are situated.

  21.4   Amendments Must Be in Writing.

          This document contains the entire agreement between the parties hereto
with respect to the subject matter hereof. None of the covenants, terms or
conditions of this

 



--------------------------------------------------------------------------------



 



Lease, to be kept and performed by either party, shall in any manner be altered,
waived, modified, changed or abandoned except by a written instrument, duly
signed and delivered by both parties hereto.

  21.5   Notices.

          Whenever under this Lease provisions are made for notice of any kind,
it shall be deemed sufficient notice and sufficient service thereof if such
notice is in writing, addressed to Landlord or Tenant, respectively, at the
addresses set forth in Section 1.6(j) and (k), and deposited in the United
States mail by certified mail, return receipt requested, with postage prepaid or
Federal Express, Express Mail or such other expedited mail service as normally
results in overnight delivery. All notices shall be effective upon receipt or
refusal of receipt. Either party may change the place for service of notice by
notice to the other party.

  21.6   Short Form Lease.

          This Lease shall not be recorded, but the parties agree, at the
request of either of them, to execute a Memorandum of Lease for recording,
containing the names of the parties, the legal description and the term of the
Lease, similar in form and substance to that attached hereto as Exhibit F.

  21.7   Time of Essence.

          Time is of the essence of this Lease, and all provisions herein
relating thereto shall be strictly construed.

  21.8   Relationship of Parties.

          Nothing contained herein shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership, or of joint venture, by the parties hereto, it being
understood and agreed that no provision contained in this Lease or any acts of
the parties hereto shall be deemed to create any relationship other than the
relationship of Landlord and Tenant.

  21.9   Captions.

          The captions of this Lease are for convenience only and are not to be
construed as part of this Lease and shall not be construed as defining or
limiting in any way the scope or intent of the provisions hereof.

  21.10   Severability.

          If any term or provision of this Lease shall to any extent be held
invalid or unenforceable, the remaining terms and provisions of this Lease shall
not be affected thereby, but each term and provision of this Lease shall be
valid and be enforced to the fullest extent permitted by Laws.

 



--------------------------------------------------------------------------------



 



  21.11   Law Applicable.

          This Lease shall be construed and enforced in accordance with the Laws
of the state where the Leased Premises are located.

  21.12   Covenants Binding on Successors.

          All of the covenants, agreements, conditions, and undertakings
contained in this Lease shall extend and inure to and be binding upon the heirs,
executors, administrators, successors and assigns of the respective parties
hereto, the same as if they were in every case specifically named, and wherever
in this Lease reference is made to either of the parties hereto, it shall be
held to include and apply to, wherever applicable, the heirs, executors,
administrators, successors and assigns of such party. Nothing herein contained
shall be construed to grant or confer upon any person or persons, firm,
corporation or governmental authority, other than the parties hereto, their
heirs, executors, administrators, successors and assigns, any right, claim or
privilege by virtue of any covenant, agreement, condition or undertaking in this
Lease contained.

  21.13   Brokerage.

          Landlord and Tenant each represent to the other that they have not
entered into any agreement or incurred any obligation in connection with this
transaction which might result in the obligation to pay a brokerage commission.
Landlord and Tenant hereby covenant to pay, hold harmless, indemnify and defend
the other party from and against any and all costs, expenses or liability for
any compensation, commissions and charges claimed by any broker or agent with
respect to this Lease or the negotiation thereof on account of the actions of
the indemnifying party.

  21.14   Landlord Means Owner.

          The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee of the Real
Estate, and in the event of any transfer or transfers of the title to such fee,
Landlord herein named (and in case of any subsequent transfer or conveyances,
the then grantor) shall be automatically freed and relieved, from and after the
date of such transfer or conveyance, of all liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease thereafter to be performed; provided that any funds in the hands of
such Landlord or the then grantor at the time of such transfer, in which Tenant
has an interest, shall be turned over to the grantee, and any amount then due
and payable to Tenant by Landlord or the then grantor under any provisions of
this Lease shall be paid to Tenant.

  21.15   Lender’s Requirements.

          If any mortgagee or committed financier of Landlord should require, as
a condition precedent to the closing of any loan or the disbursal of any money
under any loan, that this

 



--------------------------------------------------------------------------------



 



Lease be amended or supplemented in any manner (other than in the description of
the Leased Premises, the term, the purpose or the rent or other changes
hereunder, or in any other regard as will substantially or materially affect the
rights of Tenant under this Lease), Landlord shall give written notice thereof
to Tenant, which notice shall be accompanied by a Lease Supplement Agreement
embodying such amendments and supplements. Tenant shall, within ten (10) days
after the effective date of Landlord’s notice, either consent to such amendments
and supplements (which consent shall not be unreasonably withheld) and execute
the tendered Lease Supplement Agreement, or deliver to Landlord a written
statement of its reason or reasons for refusing to so consent and execute.
Failure of Tenant to respond within said ten (10) day period shall be a default
under this Lease without further notice.

  21.16   Signs.

Tenant’s signage shall require Landlord’s prior written consent, which shall be
in Landlord’s discretion. Tenant shall be responsible for obtaining all
permissions, approvals, permits and licenses required or deemed necessary by
Tenant relating to the signs desired by Tenant. Landlord shall reasonably
cooperate with Tenant’s efforts; provided however, all such cooperation shall be
at Tenant’s expense.

  21.17   Parking Areas; Truck Trailer Parking Lease.     (a)   It is understood
by and between the parties hereto that parking on the Real Estate, unless as
otherwise specifically designated by Landlord as exclusive parking, is allocated
to the tenants thereof on an unreserved basis. Throughout the term of this
Lease, Landlord shall provide to Tenant, its employees and invitees the
continuous use of not less than four hundred (400) automobile parking spaces
within the area (the “Tenant Parking Area”) bounded (A) on the north by the
northerly property line of the fee parcel containing the Leased Premises, (B) on
the east by a line created by extending the centerline of Yearling Road
northward to said property line, (C) on the south by the northerly right of way
of East Fifth Avenue, and (D) on the west by Airway Drive . Prior to August 1,
2008, Landlord shall reseal and restripe the automobile parking lots to the
north and south of the Leased Premises. Landlord agrees that (i) Tenant shall
have continuous truck access to the loading dock areas on the north side of the
Leased Premises and the west side of the Leased Premises to the extent that such
are immediately adjacent to and contiguous with such portions of the building
than a part of the Leased Premises; (ii) Landlord shall not cause or allow, and
shall use all commercially reasonable efforts to prevent, any material adverse
interference with Tenant’s use of the DSW Access Route (as identified on Exhibit
E) for two-way truck traffic on a continuous basis, 24 hour per day, 7 days per
week, 365 days per year; provided however, that notwithstanding the foregoing,
Landlord may temporarily re-route Tenant’s truck traffic during periods of
Landlord’s construction within the Columbus International Aircenter so long as
(x) Landlord reasonably minimizes the

 



--------------------------------------------------------------------------------



 



      duration and interference of such re-routing, and (y) such re-routing is
within the Columbus International Aircenter and does not utilize any public
roadways; (iii) the passenger automobile parking areas to the immediate south
and west of the Leased Premises shall have lighting not less than a minimum foot
candle level of one (1) foot candle per square foot, and (iv) Landlord shall not
otherwise materially adversely affect parking, ingress, egress or access to the
Leased Premises.     (b)   Notwithstanding Section 21.17(a), Landlord shall have
the right to restrict Tenant’s use of the portion of parking area labeled on
Exhibit E as the “Future Reserve Area” by giving Tenant 90 days advance notice.
    21.18   Force Majeure.

          In the event either party hereto (the “Delayed Party”) shall be
delayed or hindered in or prevented from the performance of any act required
under this Lease by reason of strikes, lockouts, labor troubles, inability to
procure materials, failure of power, the unforeseen application of restrictive
governmental Laws or regulations, riots, insurrection, war, acts of terrorism or
other reason of a like nature not the fault of the Delayed Party in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay, provided that the Delayed Party notified the other party
within fifteen (15) days of the Delayed Party being informed of the occurrence
of the event causing such delay. The provisions of this section shall not
operate to excuse either party from the payment of any monetary sums due under
the terms of this Lease.

  21.19   Landlord’s and Tenant’s Expenses.

          Tenant agrees to pay on demand Landlord’s expenses, including
reasonable attorneys’ fees, expenses and administrative hearing and court costs
incurred either directly or indirectly in enforcing any obligation of Tenant
under this Lease, in curing any default by Tenant as provided in Section 19.2
hereof or in connection with appearing, defending or otherwise participating in
any action or proceeding arising from the filing, imposition, contesting,
discharging or satisfaction of any lien or claim for lien, in defending or
otherwise participating in any legal proceedings initiated by or on behalf of
Tenant wherein Landlord is not adjudicated to be in default under this Lease, or
in connection with any investigation or review of any conditions or documents in
the event Tenant requests Landlord’s agreement, approval or consent to any
action of Tenant which may be desired by Tenant or required of Tenant hereunder.
          Landlord agrees to pay on demand Tenant’s expenses, including
reasonable attorneys’ fees, expenses and administrative hearing and court costs
incurred either directly or indirectly in enforcing any obligation of Landlord
under this Lease, in curing any default by Landlord in the Leased Premises or in
connection with appearing, defending or otherwise participating in any action or
proceeding arising from the filing, imposition,

 



--------------------------------------------------------------------------------



 



contesting, discharging or satisfaction of any lien or claim for lien, in
defending or otherwise participating in any legal proceedings initiated by or on
behalf of Landlord wherein Tenant is not adjudicated to be in default under this
Lease, or in connection with any investigation or review of any conditions or
documents in the event Landlord requests Tenant’s agreement, approval or consent
to any action of Landlord which may be desired by Landlord or required of
Landlord hereunder.

  21.20   Execution of Lease by Landlord.

          The submission of this document for examination and negotiation does
not constitute an offer to lease, or a reservation of, or option for, the Leased
Premises and this document shall become effective and binding only upon the
execution and delivery hereof by Landlord and by Tenant. All negotiations,
considerations, representations and understandings between Landlord and Tenant
are incorporated herein.

  21.21   Exculpatory Clause.

          Except with respect to any damages resulting from the gross negligence
of Landlord, its agents, or employees, Landlord shall not be liable to Tenant,
its agents, employees, or customers for any damages, losses, compensation,
accidents, or claims whatsoever. The foregoing notwithstanding, it is expressly
understood and agreed that nothing in this Lease contained shall be construed as
creating any liability whatsoever against Landlord personally, its members,
officers, directors, shareholders or partners, and in particular without
limiting the generality of the foregoing, there shall be no personal liability
to pay any indebtedness accruing hereunder or to perform any covenant, either
express or implied, herein contained, or to keep, preserve or sequester any
property of Landlord, and that all personal liability of Landlord of every sort,
if any, is hereby expressly waived by Tenant, to the extent permitted by law,
and by every person now or hereafter claiming any right or security hereunder;
and that so far as the parties hereto are concerned, the owner of any
indebtedness or liability accruing hereunder shall look solely to the Leased
Premises for the payment thereof.
          If the Tenant obtains a money judgment against Landlord, any of its
officers, directors, shareholders, partners, or their successors or assigns
under any provisions of or with respect to this Lease or on account of any
matter, condition or circumstance arising out of the relationship of the parties
under this Lease, Tenant’s occupancy of the building or Landlord’s ownership of
the Leased Premises, Tenant shall be entitled to have execution upon any such
final, unappealable judgment only upon Landlord’s fee simple estate in the Real
Estate and the rents and profits thereof, and not out of any other assets of
Landlord, or any of its members, officers, directors, shareholders or partners,
or their successor or assigns; and Landlord shall be entitled to have any such
judgment so qualified as to constitute a lien only on said fee simple estate and
the rents and profits thereof.

  21.22   Airport Access.

          Except as set forth in the parking agreements between Landlord and the
Columbus Regional Air Authority, Tenant acknowledges that it shall have no right
of access to Port

 



--------------------------------------------------------------------------------



 



Columbus International Airport by virtue of this Lease. Any such access shall be
pursuant to the terms of a separate agreement between Tenant and the Columbus
Regional Airport Authority. In the event Tenant enters into such an agreement
with the Columbus Regional Airport Authority, Tenant agrees to abide by all of
the terms and conditions thereof, and Tenant shall indemnify Landlord in the
event of any liability to Landlord on account of Tenant’s non-compliance
therewith.

  21.23   Amendments to Other Leases; Failure of Lenders to Consent.     (a)  
Landlord, 4300 Venture 6729 LLC (Landlord’s affiliate) and DSW Inc. (Tenant’s
affiliate) shall execute simultaneously with this Lease an amendment to each of
(i) that certain Industrial Space Lease — Net dated March 22, 2000, as assigned
and amended, between 4300 East Fifth Avenue LLC, successor in interest to 4300
Venture 6729 LLC and Shonac Corporation n/k/a DSW Inc. for 4150 East Fifth
Avenue, Columbus, Ohio 43219 (Aircenter Building No. 6), and (ii) that certain
Office Space Lease — Net dated November 30, 2006 between Landlord and DSW Inc.
for 810 DSW Drive, Columbus, Ohio 43219 (Aircenter Building No. 4). The effect
of such amendments shall be to limit to Three and 00/100ths percent (3.00%) the
annual increase of the sum of Tenant’s Prorata Share of Maintenance Costs and
Insurance Premiums (as defined in each respective lease) under each respective
lease; provided however, such cap shall not apply to Tenant’s Pro Rata share of
Impositions or of Landlord’s costs for snow and ice removal. Landlord represents
to Tenant that the lenders’ consents of said Landlord’s affiliates are required
for said lease amendments. Landlord shall use all due diligence and commercially
reasonable efforts in good faith to obtain any necessary lender’s approvals to
such amendments.     (b)   In the event that the lenders’ consents required
under section 21.23 cannot be obtained, or in the event that said lender(s)
require modification of said amendment(s) prior to giving consent(s), then:

  (i)   Landlord shall indemnify, defend and hold harmless Tenant for all costs,
expenses, losses, damages, judgments, injuries, liabilities, penalties,
including but not limited to increased expenses or other damages related to or
arising from said lenders’ failure to consent or Landlord’s lender’s required
modifications to this Lease, but specifically excluding indirect, incidental and
consequential damages, and     (ii)   As to the amendment(s) contemplated in
subsections (a)(i) and (a)(ii) above relating to the 3% cap on increases in
certain expenses, Landlord and Tenant shall negotiate in good faith and agree
upon such equitable adjustments under this Lease to give Tenant the net economic
benefit of said proposed amendment(s).

 



--------------------------------------------------------------------------------



 



  (c)   Also simultaneously with this Lease and said amendments, 4300 East Fifth
Avenue LLC (Landlord’s affiliate) and DSW Inc. shall execute an amendment to
that certain Trailer Parking Lot Lease Agreement dated November 30, 2006 the
effect of which is to finalize the amount of the Tenant Reimbursement to be
$224,759.80 (as defined in Section 6 of said agreement). Landlord represents and
warrants to Tenant that no lender consent is required for the amendment
contemplated by this Section 21.23(c).     21.24   Consent.

          Whenever this Lease requires the consent of either party hereto, such
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, that this provision shall not apply where a specific standard is
otherwise set forth for granting or withholding consent in this Lease.

  21.25   Lease Guaranty.

          Simultaneous with the execution of this Lease, Tenant’s corporate
parent, DSW Inc., an Ohio corporation, shall execute a Lease Guaranty in the
form of Exhibit G, to induce Landlord to enter into this Lease.
[signatures appear on the following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day
and year first above written.

            LANDLORD:
4300 VENTURE 34910 LLC,
a Delaware limited liability company
      By:  4300 EAST FIFTH AVENUE LLC,        an Ohio limited liability company,
        its Member              By:   JUBILEE-AIRCENTER, L.L.C.,        a
Delaware limited liability company,        its Managing Member             
By:   JUBILEE LIMITED PARTNERSHIP,        an Ohio limited partnership,       
its Managing Member              By:   SCHOTTENSTEIN PROFESSIONAL        ASSET
MANAGEMENT CORPORATION,
a Delaware corporation,       its General Partner              By:  /s/ Jay
Schottenstein       Print Name:   Jay Schottenstein        Title:   President   
    TENANT:
eTAILDIRECT LLC,
an Ohio limited liability company
      By:   /s/ William L. Jordan       Print Name:   William L. Jordan       
Title:   VP/General Councel     

 